Exhibit 10.27

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



CONFIDENTIAL   Execution Version

 



 



 



DEVELOPMENT AND SUPPLY AGREEMENT

 

Between

 

QORVO BIOTECHNOLOGIES, LLC

 

and

 

ZOMEDICA PHARMACEUTICALS CORP.

 

dated

 

NOVEMBER 26, 2018

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

Page

 

1.   Definitions 1 2.   Governance 11 2.1.   Joint Development Committee 11
2.2.   Joint Development Committee Membership 11 2.3.   Joint Development
Committee Meetings 11 2.4.   Joint Development Committee Decisions 11
2.5.   Project Managers 12 3.   Development 12 3.1.   Development Overview 12
3.2.   Instrument Development. 12 3.3.   Cartridge Development 13 3.4.   Minimum
Development Obligation 15 3.5.   Change Authorizations 15 4.   Regulatory
Activities and Responsibilities 15 5.   Commercial License 16 5.1.   License
Grant to Zomedica 16 5.2.   No Implied Licenses; Retained Rights 17 5.3.   Third
Party Intellectual Property 17 5.4.   Performance by Affiliates, Sublicensees,
and Subcontractors 17 5.5.   Exclusivity 18 5.6.   Ex-U.S. Distribution 19
6.   cash and equity CONSIDERATION; payments 19 6.1.   Consideration 19
6.2.   Taxes and Withholding 21 6.3.   Late Payments 21 6.4.   Payments 21
6.5.   Share Cap 21 7.   Manufacturing and Supply 22 7.1.   Supply and Purchase
22 7.2.   Forecasts 22

 

-i-

 





TABLE OF CONTENTS
(cont’d)





 

7.3.   Purchase Orders 23 7.4.   Shipping and Delivery 24 7.5.   Circumstances
Affecting Supply 24 7.6.   Product Changes 25 7.7.   Inspection of Products 25
7.8.   Pricing and Payment 25 7.9.   Minimum Requirements 26 7.10.   Recalls;
Complaints; Regulatory Actions 27 8.   Support 28 8.1.   Support Services 28
8.2.   Additional Support Services 28 9.   Intellectual Property Rights;
Licenses 28 9.1.   Background Intellectual Property 28 9.2.   Developed
Intellectual Property 28 9.3.   Joint Intellectual Property 29 9.4.   Further
Assurances 29 9.5.   Trademarks and Branding 29 9.6.   Qorvo Development License
30 9.7.   Notification of Third Party Claims 30 10.   Confidentiality 30
10.1.   Confidential Information 30 10.2.   Non-Disclosure and Non-Use 31
10.3.   Permissive Disclosure 31 10.4.   Restrictions 31 10.5.   Reproduction 32
10.6.   Publicity 32 11.   REPRESENTATIONS AND WARRANTIES 32
11.1.   Authorization; Enforceability 32 11.2.   No Conflicts 32

 



-ii-

 

TABLE OF CONTENTS
(cont’d)

 

11.3.   Supply Warranties 33 11.4.   Cartridge Shelf Life 34 11.5.   Support
Services Warranty 34 11.6.   No Confidential Information of Other Parties 34
11.7.   DISCLAIMER 34 12.   indemnification; liability 35
12.1.   Indemnification by Qorvo 35 12.2.   Indemnification by Zomedica 35
12.3.   Indemnification for Infringement 36 12.4.   Indemnification Procedure 36
12.5.   Limitation of Liability 37 12.6.   Insurance 37 13.   TERM and
termination 38 13.1.   Term 38 13.2.   Termination for Cause 38
13.3.   Termination for Insolvency 38 13.4.   Termination for Force Majeure 38
13.5.   Additional Zomedica Termination Rights 38 13.6.   Additional Qorvo
Termination Rights 39 14.   effects of expiration or termination 39
14.1.   Effect of Expiration or Termination 39 14.2.   Last Time Buy 39
14.3.   Inventory Sell Off 39 14.4.   Survival 40 15.   MISCELLANEOUS 40
15.1.   Notice 40 15.2.   Assignment 41 15.3.   Independent Contractors; No
Implied Duties 41 15.4.   Governing Law; Jurisdiction; Venue 42



-iii-

 

TABLE OF CONTENTS
(cont’d)

 

15.5.   Force Majeure 42 15.6.   Equitable Relief 42 15.7.   Remedies 43
15.8.   Amendment and Waiver 43 15.9.   Compliance with Law 43 15.10.   Further
Assurances 43 15.11.   Disclosure of Terms of Agreement 43 15.12.   Construction
43 15.13.   Interpretation 44 15.14.   Severability 44 15.15.   Entire Agreement
44 15.16.   Counterparts 44

 

 

 

 

 

 



-iv-

 

TABLE OF CONTENTS
(cont’d)

 

List of Schedules:

 

Schedule 1.21 Form of Cartridge Statement of Work Schedule 1.54 Instrument
Statement of Work Schedule 3.3.1 Initial Assay Candidates Schedule 7.8 Prices
Schedule 8.1 Support Services

 

 

 

 

 

 

 



-i-

 

 

dEVELOPMENT and supply AGREEMENT

 

This Development and Supply Agreement (this “Agreement”), effective as of
November 26, 2018 (the “Effective Date”) is entered into by and between Qorvo
Biotechnologies, LLC having its principal place of business at 14505 21st Ave.
N., Suite 212, Plymouth, MN 55447, USA (“Qorvo”), and Zomedica Pharmaceuticals
Corp., having its principal place of business at 100 Phoenix Drive, Suite 190,
Ann Arbor, MI 48108 (“Zomedica”). Each of Qorvo and Zomedica may hereafter be
referred to as a “Party” or collectively as the “Parties.”

 

BACKGROUND

 

WHEREAS, Qorvo has designed and owns proprietary diagnostic technology for
performing assays;

 

WHEREAS, Zomedica is a veterinary diagnostic and pharmaceutical company in the
business of providing solutions to assist veterinarians in improving worldwide
companion animal health;

 

WHEREAS, the Parties desire to engage in a collaborative effort to develop
assays specified by Zomedica for use with Qorvo-designed diagnostic instruments
and cartridges to perform such assays; and

 

WHEREAS, Zomedica desires to purchase and Qorvo desires to supply to Zomedica,
as applicable, Qorvo-designed diagnostic instruments and cartridges for Zomedica
to distribute for worldwide use in the veterinary market.

 

NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:

 

AGREEMENT

 

1.              Definitions

 

Unless otherwise specifically provided in this Agreement, the following terms
have the following meanings:

 

1.1.“Acceptable Cartridge Substitute” means, unless otherwise agreed by the
Parties, any substituted Cartridge that (i) will perform the same Assays as the
prior Cartridge, with substantially similar sensitivity as the prior Cartridge,
(ii) will operate on the same Instrument as the prior Cartridge and (iii) will
be made available to Zomedica at a price not to exceed 110% of the cost-per-unit
of the prior Cartridge at the time of discontinuance.

 

1.2.“Acceptable Instrument Substitute” means, unless otherwise agreed by the
Parties, any substituted Instrument that (i) will utilize the same Cartridges
with substantially similar sensitivity as the prior Instrument, and (ii) will be
made available to Zomedica at a price not to exceed 110% of the cost-per-unit of
the discontinued Instrument at the time of discontinuance.

 



-1-

 



 

1.3.“Action” has the meaning given to it in Section 15.4 (Governing Law;
Jurisdiction; Venue).

 

1.4.“Additional Service Fees” has the meaning given to it in Section 8.2
(Additional Support Services).

 

1.5.“Additional Services” has the meaning set forth in Section 8.2 (Additional
Support Services).

 

1.6.“Affiliate” means any corporation, partnership, or other entity (i) that is
directly or indirectly owned or controlled by a Party through the ownership by
the Party of more than 50% of the voting stock or securities representing the
right of such entity for the election of directors or other managing authority,
(ii) that directly or indirectly owns or controls a Party through the ownership
by such entity of more than 50% of the voting stock or securities representing
the right of the Party for the election of directors or other managing authority
(“Parent Company”), or (iii) that Parent Company directly or indirectly owns or
controls through the ownership by the Parent Company of more than 50% of the
voting stock or securities representing the right of such entity for the
election of directors or other managing authority.

 

1.7.“Agreement” has the meaning given to it in the Preamble.

 

1.8.“Applicable Law” means any applicable federal, state, local, municipal,
foreign or other law, statute, legislation, principle of common law, ordinance,
code, rule, regulation, or other pronouncement issued, enacted, adopted, passed,
approved, promulgated, made, implemented, or otherwise put into effect by or
under the authority of any Governmental Authority.

 

1.9.“Assay” means an assay to be performed on a Cartridge that is developed
pursuant to a Cartridge SOW.

 

1.10.“Assay Development Obligation” has the meaning given to it in Section 3.4
(Minimum Development Obligation).

 

1.11.“Assay Information” has the meaning given to it in Section 3.3.1 (Request
for Development).

 

1.12.“Assay Rejection Notice” has the meaning given to it in Section 3.3.1
(Request for Development).

 

1.13.“Background IP” has the meaning given to it in Section 9.1 (Background
Intellectual Property).

 

1.14.“Beta Instrument” means the final embodiment of an Instrument design before
moving into mass production.

 



-2-

 

 

1.15.“Blockage Period” means any period of time during which either: (a) a
shipment of Products is delayed due to a Supply Failure or (b) the Number of
Developed Assays is less than the Required Number of Assays. For each Blockage
Period caused by a Supply Failure, the length of the Blockage Period shall be
equal to the number of days between (i) the original delivery date on which
Product was to be delivered under the Conforming Purchase Order which was the
subject of the Supply Failure, and (ii) the date on which all remaining late
Product under such Conforming Purchase Order has been delivered.

 

1.16.“Business Day” means any day other than a Saturday or Sunday that is not a
national holiday in the United States.

 

1.17.“Cartridge” means a proprietary Qorvo cartridge supplied by or on behalf of
Qorvo for use with the Instrument to perform a specific Assay.

 

1.18.“Cartridge Development Blockage” means either (a) the Parties do not agree
to a Cartridge SOW for an Assay requested by Zomedica within 90 days after
Zomedica’s Cartridge Development Request for such Assay, or (b) development of a
Cartridge is not completed by the date that is six months after the development
completion date specified in the Cartridge SOW for such Cartridge (or such later
date that the Parties mutually agree upon in writing for the purposes of this
definition with respect to such Cartridge).

 

1.19.“Cartridge Development Request” has the meaning given to it in Section
3.3.1 (Request for Development).

 

1.20.“Cartridge Inventory Sell Off Period” means on a Cartridge-by-Cartridge
basis, the earlier of (a) two years after the effective date of the termination
or expiration of this Agreement for any reason and (b) the expiration of the
Cartridge Shelf Life.

 

1.21.“Cartridge Shelf Life” has the meaning given to it in Section 11.4
(Cartridge Shelf Life).

 

1.22.“Cartridge SOW” or “Cartridge Statement of Work” means the statement of
work entered into by the Parties (substantially similar to the form of Cartridge
SOW attached hereto as Schedule 1.21) pursuant to which Qorvo would develop
Cartridges for use in the Instrument that perform certain Assays to be selected
by Zomedica. Each Cartridge SOW will be attached to the Agreement as
sequentially numbered Schedules and incorporated herein by reference (e.g.,
Schedule 1.21-1, Schedule 1.21-2, etc.).

 

-3-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]





 

1.23.“Change Authorization” has the meaning given to it in Section 3.5 (Change
Authorizations).

 

1.24.“Commercialize” or “Commercialization” means all activities directed to the
marketing, promoting, selling, offering for sale, or selling a Product.

 

1.25.“Confidential Information” has the meaning given to it in Section 10.1
(Confidential Information).

 

1.26.“Conforming Purchase Order” has the meaning given to it in Section 7.3.3
(Acceptance of Purchase Orders).

 

1.27.“Contract Year” means the 12-month period that begins on the Effective Date
or on any yearly anniversary thereof.

 

1.28.“Controlled” means with respect to any Intellectual Property Rights, the
possession (whether by ownership, license, or other agreement or arrangement
existing now or after the Effective Date, other than pursuant to rights granted
under this Agreement) by a Party or an Affiliate thereof of the right to grant
to the other Party a license as provided herein under such Intellectual Property
Rights without violating the terms of, or incurring any payments as a result of
the grant of such a license under, any agreement or other arrangement of such
Party or its Affiliate with any third party.

 

1.29.“Design Freeze” means, [*].

 

1.30.“Developed IP” has the meaning given to it in Section 9.2 (Developed
Intellectual Property).

 

1.31.“Development Milestone Failure” means Qorvo’s failure to achieve any one or
more of the following “Development Milestones” listed in the below table by the
applicable “Development Milestone Date” listed in the below table for such
event:

 

Development Milestone Development Milestone Date [*] [*] [*] [*] [*] [*] [*] [*]

 



-4-

 

 

1.32.“Discloser” has the meaning given to it in Section 10.1 (Confidential
Information).

 

1.33.“Effective Date” has the meaning given to it in the Preamble.

 

1.34.“End User” means the ultimate customer that purchases a Product from
Zomedica for its internal use.

 

1.35.“Equity Consideration” has the meaning given to it in Section 6.1.2
(Registration Rights Agreement).

 

1.36.“Equity Determination Basis” has the meaning given to in Section 6.1.2
(Registration Rights Agreement).

 

1.37.“Ex-U.S. Distribution” has the meaning given to it in Section 5.6 (Ex-U.S.
Distribution).

 

1.38.“Ex-U.S. Distributor” means any Third Party distributor or reseller
appointed by Zomedica or any of its Affiliates for the distribution or sale of
Products in countries outside the United States.

 

1.39.“Excess Selections” has the meaning given to it in Section 3.4 (Minimum
Development Obligation).

 

1.40.“Excluded Zomedica IP” means Intellectual Property invented, created or
developed solely by (or by a Third Party on behalf of) Zomedica or any of its
Affiliates solely related to (a) the Assays (including any novel biomarkers and
diagnostic methods related thereto and any Assay algorithms, but excluding any
Cartridge or method of process used to develop, test, or perform any Assay), (b)
any test results and other data arising from the use of any Assays, any use or
analyses of such results and other data, and any software for the collection or
analyses of any of the foregoing described in this clause (b), or (c) Zomedica
branding.

 

1.41.“FDA” means the United States Food and Drug Administration.

 

1.42.“Field” means the practice of veterinary medicine for the health and
wellbeing of any non-human animal (both domesticated and wild).

 

1.43.“First Purchase Order” means the first Purchase Order for a Product sent to
Qorvo by Zomedica.

 

1.44.“Forecast” has the meaning given to it in Section 7.2 (Forecasts).

 

1.45.“Governmental Authority” means any arbitrator, court, judicial,
legislative, administrative or Regulatory Authority, commission, department,
board, bureau, or body or other government authority or instrumentality or any
Person exercising executive, legislative, judicial, regulatory, or
administrative functions of or pertaining to government, whether foreign or
domestic, whether federal, state, provincial, municipal, or other.

 



-5-

 

 

1.46.“Indemnified Party” has the meaning given to it in Section 12.4
(Indemnification Procedure).

 

1.47.“Indemnifying Party” has the meaning given to it in Section 12.4
(Indemnification Procedure).

 

1.48.“Initial Equity Milestone Payment” has the meaning given to it in Section
6.1.1 (Cash and Equity Consideration).

 

1.49.“Initial Milestone Payment” has the meaning given to it in Section 6.1.1
(Cash and Equity Consideration).

 

1.50.“Initial Payment Failure Event” has the meaning given to it in Section
6.1.3 (Failure to Pay).

 

1.51.“Initial Term” has the meaning given to it in Section 13.1 (Term).

 

1.52.“Instrument” means a proprietary Qorvo diagnostics device supplied by or on
behalf of Qorvo for use with a Cartridge.

 

1.53.“Instrument Inventory Sell Off Period” means the earlier of (a) two years
from the effective date of the termination or expiration of this Agreement for
any reason and (b) the date on which Zomedica is no longer selling any
Cartridges.

 

1.54.“Instrument SOW” or “Instrument Statement of Work” means the statement of
work entered into by the Parties (substantially similar to the form of
Instrument SOW attached hereto as Schedule 1.54). Each Instrument SOW will be
attached to the Agreement as sequentially numbered Schedules and incorporated
herein by reference (e.g., Schedule 1.54-1, Schedule 1.54-2, etc.).

 

1.55.“Instrument Warranty Period” has the meaning given to it in Section 11.3.1
(Instrument Warranty).

 

1.56.“Intellectual Property Rights” and “Intellectual Property” mean all rights
in (a) U.S. and foreign utility or design patents, patent applications, and
utility models; (b) patents issuing on the patent applications described in
clause (a); (c) continuations, continuations-in-part, divisions, reissues,
reexaminations, or extensions of the patents or applications described in
clauses (a)-(b); (d) inventions, invention disclosures and improvements, whether
or not patentable; (e) works of authorship, whether or not protectable by
copyright, all copyrights to such works, including all copyright registrations
and applications and all renewals and extensions thereof; (f) rights in
industrial designs, (g) trade secrets, confidential information, know-how,
processes, algorithms, proprietary databases, and other proprietary information,
and all tangible and intangible embodiments thereof; and (h) trademarks, service
marks, registrations and applications for trademarks and service marks, trade
names, logos, designs, brand names, trade dress and slogans and the goodwill
related thereto.

 

-6-

 



 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]





 

1.57.“JDC” or “Joint Development Committee” has the meaning given to it in
Section 2.1 (Joint Development Committee)

 

1.58.“JDC Dispute” has the meaning given to it in Section 2.4 (Joint Development
Committee Decisions).

 

1.59.“Joint Intellectual Property” has the meaning given to it in Section 9.3.1.

 

1.60.“Lead Time” means the lead time for manufacture, shipping and delivery of a
Product as provided in the applicable SOW.

 

1.61.“Losses” has the meaning given to it in Section 12.1 (Indemnification by
Qorvo).

 

1.62.“Milestone Event” has the meaning given to it in Section 6.1.1 (Cash and
Equity Consideration).

 

1.63.“Minimum Cartridge Purchase Quantity” has the meaning given to it in
Section 7.9.1 (Zomedica Minimum Cartridge Purchase Quantities).

 

1.64.“Minimum Spending Requirement Extensions” has the meaning given to it in
Section 7.9.2 (Zomedica Minimum Spending Requirements).

 

1.65.“Minimum Spending Requirements” has the meaning given to it in Section
7.9.2 (Zomedica Minimum Spending Requirements).

 

1.66.“Multiplex Feasibility” means [*].

 

1.67.“NDA” means the Mutual Non Disclosure Agreement between the Parties dated
as of March 20, 2017, as amended from time to time.

 

1.68.“NRE Pricing” means non-recurring engineering pricing.

 

1.69.“Number of Developed Assays” means the aggregate number of (a) Assays for
which Cartridge development has been completed by Qorvo and (b) Assays for which
Cartridges are then under development by Qorvo pursuant to a Cartridge SOW.

 

1.70.“Party” or “Parties” has the meaning given to it in the Preamble.

 

1.71.“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency of a government.

 



-7-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 





1.72.“Planned Discontinuance” means a discontinuance, planned to be made solely
by Qorvo in its discretion, of an Instrument or Cartridge.

 

1.73.“Planned Material Change” means any material change, planned to be made
solely by Qorvo in its discretion, to any Product that could increase cost,
change user experience or change Product functionality, sensitivity, or
efficacy, including any packaging and labeling changes.

 

1.74.“Platform” means, collectively, Qorvo’s proprietary diagnostics platform
that includes the Products.

 

1.75.“Prices” has the meaning given to it in Section 7.8.1 (Price).

 

1.76.“Product” means (a) Instruments, (b) Cartridges, or (c) any other
accessories or peripheral components supplied by or on behalf of Qorvo to
Zomedica for use with the Cartridges or Instrument.

 

1.77.“Product Verification” means [*].

 

1.78.“Product Verification Milestone” has the meaning given to it in Section
6.1.1 (Cash and Equity Consideration).

 

1.79.“Project Manager” has the meaning given to it in Section 2.5 (Project
Managers).

 

1.80.“Proposed Assay Performance Requirements” means, with respect to a given
Assay proposed by Zomedica in a Cartridge Development Request, the dynamic
range, CV or LOD performance requirements proposed by Zomedica for such Assay.

 

1.81.“Purchase Order” has the meaning given to it in Section 7.3.1 (Submission
of Purchase Orders).

 

1.82.“Purchase Requirements” means the Minimum Spending Requirements, the
Minimum Cartridge Purchase Quantity and the binding portion of each Forecast.

 

1.83.“Qorvo” has the meaning given to it in the Preamble.

 

1.84.“Qorvo Background IP” has the meaning given to it in Section 9.1
(Background Intellectual Property).

 

1.85.“Qorvo Competitor” means any Third Party that designs, makes, or sells
(other than as a reseller or distributor for another Third Party) any diagnostic
device for use in the Field for performing a diagnostic test that is the same as
or competitive with a test performed by an Assay.

 



-8-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]





 

1.86.“Qorvo Indemnified Parties” has the meaning given to it in Section 12.2
(Indemnification by Zomedica).

 

1.87.“Qorvo Product Technology” means any Intellectual Property Rights
Controlled by Qorvo as of the Effective Date or during the Term that are
necessary for the Commercialization of any Product.

 

1.88.“Qorvo Supplier” means [*], and any other supplier that Qorvo notifies
Zomedica of in writing from time to time.

 

1.89.“Recipient” has the meaning given to it in Section 10.1 (Confidential
Information).

 

1.90.“Registration Rights Agreement” has the meaning given to it in Section
6.1.2 (Registration Rights Agreement).

 

1.91.“Regulatory Approvals” has the meaning given to it in Article 4 (Regulatory
Activities and Responsibilities).

 

1.92.“Regulatory Authority” means any supra-national, regional, national, state,
or local regulatory agency or authority, including the FDA, that has authority
to grant registrations, authorizations and approvals necessary for the
commercial manufacture, distribution, marketing, promotion, sale, use,
importation, or exportation of any Product in any country in the Territory,
including any foreign agency or authority that performs the same or equivalent
function as the FDA in the United States with respect to the Products.

 

1.93.“Renewal Term” has the meaning given to it in Section 13.1 (Term).

 

1.94.“Required Number of Assays” means (a) for any of the first three Contract
Years, as of the end of any such Contract Year, the applicable number of Assays
set forth in the below table with respect to such Contract Year and (b)
commencing in Contract Year 4 or thereafter, as of the end of any such Contract
Year, the lesser of (i) the actual aggregate number of Assays for which Zomedica
has submitted Cartridge Development Requests (determined on a cumulative basis
since the Effective Date) and (ii) the applicable number of Assays set forth in
the below table with respect to such Contract Year:

 

-9-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]



 

Contract Year Required Number of Assays 1 [*] 2 [*] 3 [*] 4 or thereafter [*]

 

1.95.“Responsible Party” has the meaning given to it in Article 4 (Regulatory
Activities and Responsibilities).

 

1.96.“Sensor Modules” means unfunctionalized die and board assemblies.

 

1.97.“Services SOW” means the statement of work entered into by the Parties
(substantially similar to the form of Services SOW attached hereto as Schedule
8.1) pursuant to which Qorvo would provide services to Zomedica with respect to
the Products. Each Services SOW will be attached to the Agreement as
sequentially numbered Schedules and incorporated herein by reference (e.g.,
Schedule 8.1-1, Schedule 8.1-2, etc.).

 

1.98.“SOWs” means, as applicable, any Cartridge SOW, Instrument SOW, or Services
SOW.

 

1.99.“Specifications” means the functional, technical, and packing
specifications for a Product, as identified in the applicable SOW.

 

1.100.“Sublicensee” means any Third Party granted a sublicense by Zomedica under
Section 5.4.2 (Sublicensees of Zomedica) of any or all of the rights licensed to
Zomedica under Section 5.1 (License Grant to Zomedica).

 

1.101.“Supply Failure” has the meaning given to it in Section 7.5.2 (Supply
Failure).

 

1.102.“Support Services” has the meaning given to it in Section 8.1 (Support
Services).

 

1.103.“Term” has the meaning given to it in Section 13.1 (Term).

 

1.104.“Territory” means worldwide.

 

1.105.“Third Party” means any Person other than the Parties or their Affiliates.

 

1.106.“Third Party Assay IP Rights” has the meaning given to it in Section 5.3
(Third Party Intellectual Property).

 

-10-

 

1.107.“Third Party Claims” has the meaning given to it in Section 12.1
(Indemnification by Qorvo).

 

1.108.“Third Party Hardware IP Rights” has the meaning given to it in Section
5.3 (Third Party Intellectual Property).

 

1.109.“Zomedica” has the meaning given to it in the Preamble.

 

1.110.“Zomedica Background IP” has the meaning given to it in Section 9.1
(Background Intellectual Property).

 

1.111.“Zomedica Developed IP” has the meaning given to it in Section 9.2
(Developed Intellectual Property).

 

1.112.“Zomedica Indemnified Parties” has the meaning given to it in Section 12.1
(Indemnification by Qorvo).

 

1.113.“Zomedica Sale” has the meaning given to it in Section 15.2 (Assignment).

 

2.              Governance

 

2.1.         Joint Development Committee. The Parties will establish a joint
development committee (“JDC” or “Joint Development Committee”) within 30 days
after the Effective Date to oversee, coordinate, and discuss development of the
Instrument and Cartridges as set forth in the applicable SOWs attached to this
Agreement, and the Parties’ corresponding activities under this Agreement.

 

2.2.         Joint Development Committee Membership. The JDC will be comprised
of an equal number of representatives of each Party, which number will be agreed
upon by the Parties promptly after the Effective Date. Each Party will notify
the other of the appointment of its representatives to the JDC. Each Party may
change its representatives to the JDC from time to time in its sole discretion,
effective upon notice to the other Party of such change. Such representatives
will have appropriate credentials, experience, knowledge, and ongoing
familiarity with the activities within the scope of the JDC’s responsibilities
as well as sufficient authority to take actions on behalf of a Party to the
extent permitted under this Agreement. Project Managers will be permitted to
attend all JDC meetings, but will not be representatives of the JDC.

 

2.3.         Joint Development Committee Meetings. The JDC will hold meetings on
a calendar quarterly basis, or at such other frequency as agreed by the Parties.
Meetings may be held in person, by videoconference, or by teleconference. Each
Party will be responsible for the cost of such Party’s own personnel and for its
expenses in attending such meetings. Each Party shall also be responsible for
recording meeting minutes, which should be shared with the other Party within
one week following each quarterly meeting.

 

2.4.         Joint Development Committee Decisions. Each Party will have
collectively one vote in all decisions of the JDC, and the Parties will attempt
to make JDC decisions by consensus. No action taken at any meeting of the JDC
will be effective unless at least one representative of each Party is present or
participating and such action is approved by the affirmative vote of both
Parties. If the JDC cannot reach consensus on any matter within the scope of its
oversight within 30 days after the date that the matter is first considered by
the JDC (a “JDC Dispute”), then the JDC Dispute will be referred to Qorvo’s
Senior Director of Strategy and Business Development and Zomedica’s Chief
Executive Officer for attempted resolution. In the absence of a resolution of a
JDC Dispute, the Parties will continue to perform in accordance with the terms
of this Agreement and (without limiting either Party’s obligations under this
Agreement) the then-status quo. In no event will the JDC have the right to
(a) amend, modify, or waive compliance with any term of this Agreement; (b) make
any decision that is expressly stated to require the agreement of the Parties;
(c) resolve any claim or dispute regarding whether or in what amount a payment
is owed under this Agreement; (d) exercise its decision-making authority in a
manner that would require a Party to perform any act that such Party reasonably
believes would violate Applicable Law; or (e) make a determination that a Party
is in material breach of any obligation under this Agreement.

 



-11-

 

 

2.5.         Project Managers. Each Party will appoint and maintain a project
manager for each SOW during the term of such SOW (each, a “Project Manager”).
The Project Manager will function as the other Party’s primary point of contact
for all activities conducted under this Agreement related to the applicable SOW.
A Party may change its Project Manager by providing the other Party with no less
than five days’ prior written notice.

 

3.              Development

 

3.1.         Development Overview. Qorvo and Zomedica will work in collaboration
to develop (a) Instruments that meet the Specifications as set forth in the
applicable Instrument SOW, (b) Cartridges that meet the Specifications as set
forth in the applicable Cartridge SOW, and (c) Assays specified by Zomedica for
use with the Instruments and Cartridges for the purpose of performing such
Assays for use in the Field.

 

3.2.         Instrument Development.

 

3.2.1.     Instrument SOWs. During the term of the applicable Instrument SOW,
Qorvo will use commercially reasonable efforts to develop, and Zomedica will use
commercially reasonable efforts to assist Qorvo in developing, one or more
Instruments that conform to the Specifications set forth in the applicable
Instrument SOW. Each Instrument SOW will set forth at least the following
information: (a) the Specification for the Instrument, (b) the development
activities to be undertaken with respect to the Instrument, (c) all NRE Pricing
applicable to the development of the Instrument to be paid upon the achievement
of the development milestone events set forth in each Instrument SOW, (d) any
minimum spending requirements specifically applicable to the Instrument beyond
the Minimum Spending Requirements set forth herein, and (e) the applicable Lead
Time for delivery of the Instrument. No Instrument SOW or any Change
Authorization thereto will be effective until executed by a duly authorized
representative of each Party. Once so executed by each Party, each Instrument
SOW (including any Change Authorizations thereto) will be incorporated into this
Agreement and subject to the terms hereof. The initial Instrument SOW is
attached hereto as Schedule 1.54-1.

 

-12-

 

 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

3.2.2.     Cooperation. Zomedica will provide all cooperation and assistance
reasonably requested by Qorvo in connection with the development of an
Instrument pursuant to an Instrument SOW.

 

3.3.         Cartridge Development.

 

3.3.1.     Request for Development. From time to time during the Term, Zomedica
may request that Qorvo develop a specific Cartridge to perform a particular
Assay (a “Cartridge Development Request”). In connection with each such
Cartridge Development Request, Zomedica will provide to Qorvo, for the
applicable Assay, the specifications for such Assay and the projected Cartridge
volumes and market drivers over the upcoming five-year period (collectively for
each Assay, the “Assay Information”).

 

(1)If, following Qorvo’s review of each Cartridge Development Request (including
the applicable Assay Information), Qorvo believes that such requested Assay is
technically feasible and that the projected volumes support development of a
Cartridge for such Assay, then Qorvo will propose a Cartridge SOW that specifies
the development activities to be performed by or on behalf of Qorvo to configure
a Cartridge to perform such Assay and to test the Instrument for use with each
such Cartridge.

 

(2)           If Qorvo reasonably believes that a particular Assay requested by
Zomedica is not technically feasible or that the projected volumes do not
support development of a Cartridge for such Assay, then, in either case, Qorvo
will notify Zomedica of the same within 30 days after receiving the Cartridge
Development Request for such Assay (an “Assay Rejection Notice”) and both
Parties will work in good faith to determine next steps; provided, however, that
if Zomedica’s projected volumes for an Assay are equal to or greater than [*]
Cartridges per calendar quarter, then Qorvo will have no right to issue an Assay
Rejection Notice for such Assay solely on the basis that the projected volumes
do not support development of a Cartridge for such Assay. Qorvo may
alternatively propose amendments to the Cartridge Development Request for the
Assay and if the Parties agree on such amendments, then Qorvo will develop the
applicable Assay and no Assay Rejection Notice will be deemed to have been given
and instead such Assay will count toward the Assay Development Obligation for
the applicable year. If Qorvo provides an Assay Rejection Notice with regard to
a Cartridge Development Request, then such Cartridge Development Request will
count towards Zomedica’s fulfillment of the Assay Development Obligation if (a)
the projected Cartridge volumes in such Cartridge Development Request are at
least [*] cartridges per calendar quarter, and (b) the Proposed Assay
Performance Requirements in such Cartridge Development Request require [*]. If
Qorvo provides an Assay Rejection Notice with regard to a Cartridge Development
Request in any other circumstance, then such Cartridge Development Request will
not count towards Zomedica’s fulfillment of the Assay Development Obligation.

 



-13-

 

 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

(3)Notwithstanding the preceding clause (2), Qorvo will in no event provide an
Assay Rejection Notice with respect to any Cartridge Development Request for any
of the Assays listed on Schedule 3.3.1 attached to this Agreement.

 

(4)Notwithstanding the foregoing, Zomedica will not request that Qorvo develop
any assay that Zomedica knows (a) has Proposed Assay Performance Requirements
that require [*] or (b) would infringe, misappropriate, or otherwise violate the
Intellectual Property Rights of any Third Party.

 

3.3.2.     Cartridge SOWs. During the term of a Cartridge SOW, Qorvo will use
commercially reasonable efforts to develop, and Zomedica will use commercially
reasonable efforts to assist Qorvo in developing, one or more Cartridges that
conform to the Specifications set forth in such Cartridge SOW. Each Cartridge
SOW will set forth at least the following information: (a) identification of the
applicable Assay, (b) the development activities to be undertaken with respect
to the applicable Cartridge to perform such Assay, (c) the specification for the
applicable Cartridge, (d) all NRE Pricing applicable to the development of the
Cartridge to perform such Assay to be paid upon the achievement of the
development milestone events set forth in each Cartridge SOW, (e) any changes in
Cartridge pricing for the applicable Assay (which pricing for such Cartridge
will also be subject to adjustment by the Parties once development for the
applicable Cartridge is complete), and (f) the anticipated volumes of the
applicable Cartridges required by Zomedica for each month during the first six
month period after completion of development of such Cartridge, which such
anticipated volumes will be non-binding. No Cartridge SOW or any Change
Authorization thereto will be effective until executed by a duly authorized
representative of each Party. Once so executed by each Party, each Cartridge SOW
(including any Change Authorizations thereto) will be incorporated into this
Agreement and subject to the terms hereof. The initial Cartridge SOW is attached
hereto as Schedule 1.21-1.

 

3.3.3.     Cooperation. Zomedica will provide all cooperation and assistance
reasonably requested by Qorvo in connection with the development of a Cartridge
pursuant to a Cartridge SOW.



 



-14-

 

 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

3.4.         Minimum Development Obligation. Zomedica agrees to select at least
[*] distinct assays for development during each of the first seven Contract
Years of the Term (the “Assay Development Obligation”); provided, however, that
if Zomedica selects more than [*] distinct assays for development during the
fourth Contract Year or any subsequent Contract Year, then the number of assays
selected by Zomedica in excess of [*] assays in such fourth Contract Year or
subsequent Calendar Year (“Excess Selections”) may be carried forward and count
towards Zomedica’s satisfaction of the Assay Development Obligation for a future
Contract Year. Within 90 days after the Effective Date, and thereafter within 90
days after each successive anniversary of the Effective Date for the first seven
Contract Years of the Term, Zomedica will notify Qorvo in writing of the
identity of such at least [*] distinct assays (or less than [*], in cases where
an Excess Selection may be carried-over from a prior Contract Year in accordance
with this Section 3.4 (Minimum Development Obligation)) and such notification
will include the Assay Information for each distinct assay. The Parties will
meet to discuss in good faith Zomedica’s Assay Development Obligation if Assay
development targets are materially delayed or missed due to Qorvo’s actions. The
Assay Development Obligation will be deemed fully satisfied if Zomedica selects,
and notifies Qorvo of, at least [*] assays for development at any time within
the first seven Contract Years of the Term and each of such assays are accepted
by Qorvo in accordance with Section 3.3.1 (Request for Development) or are
otherwise counted towards the Assay Development Obligation in accordance with
Section 3.3.1(2). Until (a) Zomedica has selected and delivered [*] assays to
Qorvo for development, and (b) each of such assays has either been accepted by
Qorvo or is otherwise counted towards the Assay Development Obligation in
accordance with Section 3.3.1(2), if Zomedica fails to select and notify Qorvo
of the required number of assays during the first seven Contract Years of the
Term in accordance with this Section 3.4 (Minimum Development Obligation), then,
within 30 days after the end of each Contract Year during the first seven
Contract Years of the Term, Zomedica will pay [*] to Qorvo, for each assay that
Zomedica did not select and notify Qorvo of in such Contract Year (after taking
into account any Excess Selections that are counted towards Zomedica’s Assay
Development Obligation for such Contract Year); provided, however, that Zomedica
will not have any obligation to make such payments to Qorvo for a given Contract
Year if (i) a Development Milestone Failure has occurred at any time during or
prior to such Contract Year, or (ii) there have been [*] Cartridge Development
Blockages at the end of such Contract Year. If there have been [*] Cartridge
Development Blockages as the end of a particular Contract Year, then Zomedica’s
obligations as described in the immediately preceding sentence would not resume
until the next Contract Year in which there are no additional Cartridge
Development Blockages.

 

3.5.         Change Authorizations. A Party may, by written notice to the other
Party, request changes to an SOW. The Parties will consider in good faith such
proposed changes and any comments to such proposed changes by the other Party.
If each Party, in its sole discretion, agrees to such proposed changes to an
SOW, then a written description of the agreed changes, including any adjustments
to specifications, deliverables, timelines and costs on account of such change
(a “Change Authorization”) will be prepared by the Party requesting the change,
which both Parties must sign before such changes will take effect. The terms of
a Change Authorization will prevail over those of the applicable Instrument SOW,
Cartridge SOW or Services SOW.

 

4.              Regulatory Activities and Responsibilities

 

Except as explicitly set forth in a Cartridge SOW, Instrument SOW or Table 4
below, Zomedica will manage and be responsible for any approvals, licenses,
regulatory clearances, or other related requirements (“Regulatory Approvals”)
necessary to manufacture, use, or Commercialize the Products in the Field in any
country in the Territory and all communications with Regulatory Authorities
relating to manufacturing, use, or Commercialization of the Products in the
Field. The Party that is responsible for Regulatory Approvals related to a given
Product in accordance with the foregoing sentence (the “Responsible Party”)
will, in a timely manner, provide the other Party with copies of any material
written correspondence submitted to or received from Regulatory Authorities with
respect to such Product and summaries of any material oral communication with
Regulatory Authorities with respect to such Product.

 

-15-

 

 

Reasonably in advance of any substantive meetings with Regulatory Authorities
with respect to such Product, the Responsible Party will invite up to two
representatives of the other Party to attend and act as non-participating
observers at such meetings to the extent such other Party’s attendance is not
prohibited by Applicable Law. As reasonably requested by the Responsible Party,
the other Party will assist the Responsible Party with any such Regulatory
Approvals, and the Responsible Party will reimburse the other Party’s reasonable
internal costs and external expenses incurred in connection with providing such
assistance.

 

TABLE 4: Regulatory Responsibilities Qorvo Responsibilities Zomedica
Responsibilities

Defining and achieving regulatory requirements for Instrument sales in the U.S.
through verification activities.

 

Prior to Zomedica initiating sales of the Instrument in a given jurisdiction
outside the U.S., if Zomedica determines that additional Qorvo development
efforts will be needed for the Instrument to meet regulatory requirements in
such jurisdiction, draft a new Instrument SOW that defines the Qorvo development
efforts needed to meet such non-U.S. regulatory requirements.

Following a Product change, meet any regulatory requirements for Instrument and
Cartridge design-related standards (i.e. ASTM standards for shipping, packaging,
etc.) for sales in the U.S.

 

Prior to execution of a Cartridge SOW, define any regulatory requirements that
need to be met as part of the SOW for (1) outside-of-US sales of the applicable
Cartridge in jurisdictions in which Zomedica contemplates selling such Cartridge
and (2) any pre-market regulatory requirement that needs to be met for Assays
that fall under USDA or FDA pre-market regulation. Providing Zomedica with such
information related to the Products that is reasonably requested by Zomedica in
connection with any regulatory requirements for jurisdictions outside the U.S.  

 

 

5.              Commercial License

 

5.1.         License Grant to Zomedica. Subject to the terms of this Agreement,
Qorvo hereby grants and agrees to grant to Zomedica during the Term a worldwide,
exclusive (even as to Qorvo) license, with the right to sublicense in accordance
with Section 5.4.2 (Sublicensees of Zomedica), under the Qorvo Product
Technology to Commercialize the Products in the Field in the Territory.

 



-16-

 

 



5.2.         No Implied Licenses; Retained Rights. Except as explicitly set
forth in this Agreement, neither Party grants any license under its Intellectual
Property Rights to the other Party, express or implied, whether by implication,
estoppel, or otherwise. Without limiting the generality of the foregoing, Qorvo
hereby expressly retains, on behalf of itself and its Affiliates, licensees, and
sublicensees, all rights, title, and interests in and to the Qorvo Product
Technology to the extent necessary to exercise its rights and perform its
obligations hereunder. Zomedica will not practice under any Qorvo Product
Technology or grant any Third Party any sublicense of their right to do the
same, in each case, except as expressly permitted herein.

 

5.3.         Third Party Intellectual Property. Zomedica will be responsible for
identifying and ensuring that it has all Intellectual Property Rights necessary
to develop, manufacture, use, sell, offer for sale, have made, or import each
Assay (including for novel biomarkers) for use on the applicable Cartridge as
intended under the applicable Cartridge SOW (“Third Party Assay IP Rights”).
Subject to Section 5.6 (Ex-U.S. Distribution), Qorvo will be responsible for
identifying and ensuring that it has all Intellectual Property Rights necessary
to develop, manufacture, use, sell, offer for sale, have made, or import each
(a) Instrument as intended under the applicable Instrument SOW, and (b)
Cartridge (other than as it relates to a specific Assay) as intended under the
applicable Cartridge SOW (“Third Party Hardware IP Rights”). Under any agreement
pursuant to which Zomedica acquires or licenses Third Party Assay IP Rights,
Zomedica will secure rights to grant sublicenses through multiple tiers under
such Third Party Assay IP Rights to Qorvo and Qorvo Suppliers to develop and
manufacture the applicable Cartridges without requiring the prior consent of any
Third Party. Zomedica will be solely responsible for the payment of all
royalties or other amounts, if any, that are payable to Third Parties in
consideration for Third Party Assay IP Rights and, subject to Section 5.6
(Ex-U.S. Distribution), Qorvo will be solely responsible for the payment of all
royalties or other amounts, if any, that are payable to Third Parties in
consideration for Third Party Hardware IP Rights.

 

5.4.         Performance by Affiliates, Sublicensees, and Subcontractors.

 

5.4.1.     Performance by Affiliates and Subcontractors. Each Party may perform
some or all of its obligations under this Agreement through Affiliates;
provided, however, that each Party will remain responsible for and be a
guarantor of the performance by its Affiliates and will cause its Affiliates to
comply with the applicable provisions of this Agreement in connection with such
performance. Each Party hereby expressly waives any requirement that the other
Party exhaust any right, power or remedy, or proceed against an Affiliate, for
any obligation or performance hereunder prior to proceeding directly against
such Party. Wherever in this Agreement the Parties delegate responsibility to
Affiliates, the Parties agree that such entities may not make decisions
inconsistent with this Agreement, amend the terms of this Agreement, or act
contrary to its terms in any way. Each Party may perform some or all of its
obligations under this Agreement through one or more subcontractors; provided,
that (a) the subcontracting Party remains fully responsible for the work
allocated to, and payment to, such subcontractors to the same extent it would if
it had done such work itself; (b) the subcontractor undertakes in writing
obligations of confidentiality and non-use applicable to the Confidential
Information that are at least as stringent as those set forth in this Agreement;
and (c) the subcontractor agrees in writing to assign all inventions and other
Intellectual Property Rights developed in the course of performing any such work
under this Agreement, and to cooperate and sign any documents to confirm or
perfect such assignment. Each Party will ensure that each of its subcontractors
accepts and complies with all of the applicable terms of this Agreement.

 



-17-

 

 

5.4.2.     Sublicensees of Zomedica. Subject to the terms of this Agreement,
Zomedica will have the right to sublicense any or all of the rights granted to
it by Qorvo under Section 5.1 (License Grant to Zomedica) (a) to its Affiliates,
provided that any such sublicense will automatically terminate if such Person
ceases to be an Affiliate of Zomedica, and (b) to Third Parties subject to
Qorvo’s prior written consent, such consent not to be unreasonably withheld
(provided, however, that no such consent shall be required with respect to any
Ex-U.S. Distributor). Each sublicense to a Third Party must be granted under a
written agreement that is consistent with the terms of this Agreement and that
(i) requires each such Third Party Sublicensee to which Zomedica grants a
sublicense of the rights granted to Zomedica under Section 5.1 (License Grant to
Zomedica) to comply with the terms of this Agreement, (ii) includes Qorvo as an
intended third party beneficiary under the sublicense with the right to enforce
the applicable terms of such sublicense, and (iii) precludes the granting of
further sublicenses in contravention of the terms of this Agreement. Without
limiting the generality of the foregoing, each sublicense agreement with such
Third Party Sublicensee entered into after the Effective Date must include an
assignment back to Zomedica of any and all Intellectual Property Rights
developed, invented, or filed (as applicable) by or on behalf of the Sublicensee
in connection with the development or use of the Products under this Agreement
that relates to any of the Products or that is otherwise created using, or that
incorporates, Qorvo Background IP, consistent with Zomedica’s obligations under
Section 9.2 (Developed Intellectual Property). In addition, Zomedica will be
responsible for the performance of any of its Sublicensees that are exercising
rights under a sublicense of the rights granted by Qorvo to Zomedica under this
Agreement. No grant of any such sublicense will relieve Zomedica of its
obligations under this Agreement. Any termination of the licenses granted to
Zomedica under Section 5.1 (License Grant to Zomedica) as a result of a
termination of this Agreement will cause the Sublicensees to automatically lose
the same rights under any sublicense. Promptly following the execution of each
agreement with a Sublicensee, Zomedica will provide Qorvo with a copy of each
such sublicense agreement, which copy may be redacted to remove provisions that
are not necessary to monitor compliance with this Section 5.4.2 (Sublicensees of
Zomedica).

 

5.5.         Exclusivity.

 

5.5.1.     Qorvo Exclusivity. Subject to the terms of this Agreement, during the
Term, Qorvo and its Affiliates will not, and will ensure that each Qorvo
Supplier does not (in each case, directly or indirectly through any distributor
or other Third Party) supply to any Third Party, or license any Third Party to
manufacture or to supply to any Third Party (i) any diagnostic devices for use
in the Field or (ii) any cartridges or other components for a diagnostic device
for use in the Field, which cartridge or other component is for performing a
diagnostic test that is the same as or competitive with a test that is performed
by an Assay.

 

5.5.2.     Zomedica Exclusivity. Subject to the terms of this Agreement, during
the Term, and for any period after the Term during which Qorvo is obligated to
supply Products to Zomedica (including pursuant to Section 14.2 (Last Time Buy)
and Section 14.3 (Inventory Sell Off)), Zomedica will perform the Assays
exclusively on the Cartridges with the Instruments for use exclusively in the
Field and will not itself develop, manufacture, or supply, or collaborate with
any Third Party to develop, manufacture, or supply, any diagnostic platform or
system to perform such Assays, provided that for any period after the Term
during which Qorvo is obligated to supply Products to Zomedica, Zomedica’s
exclusivity obligations pursuant to this Section 5.5.2 (Zomedica Exclusivity)
will not restrict Zomedica from developing (or from collaborating with any Third
Party to develop) any diagnostic platforms or systems to perform such Assays.

 



-18-

 

 

5.6.         Ex-U.S. Distribution. At least 180 days prior to distributing or
selling, or engaging or licensing a Third Party to distribute or sell, a Product
in a jurisdiction outside of the United States (an “Ex-U.S. Distribution”),
Zomedica will provide notice to Qorvo identifying such jurisdiction and
describing the details of such Ex-U.S. Distribution. During such 180 day period,
Qorvo will conduct a reasonable freedom to operate investigation to identify any
Third Party patent rights that would potentially be relevant to such Ex-U.S.
Distribution in the applicable jurisdiction. If within 180 days after the date
of such notice from Zomedica, Qorvo provides Zomedica with written notice that
Qorvo objects to such Ex-U.S. Distribution in the applicable jurisdiction on the
basis of reasonable concerns related to Third Party patent rights in such
jurisdiction, then the Parties will meet to discuss such concerns and Zomedica
may nonetheless proceed with such Ex-U.S. Distribution in such jurisdiction
despite Qorvo’s objection provided that (a) Zomedica will be responsible for
identifying and ensuring that it has rights under any and all patent rights
(including any patent rights included in the Third Party Hardware IP Rights)
necessary to develop, manufacture, use, sell, offer for sale, have made, or
import each Product in such jurisdiction, and for the payment of all royalties
or other amounts, if any, that are payable to Third Parties in consideration for
such patent rights in such jurisdiction, and (b) if a Third Party files a claim
or brings an action against any Qorvo Indemnified Party alleging that a Product,
or the making, having made, use, sale, offering for sale or importation thereof,
infringes any patent rights in such jurisdiction, then Zomedica will assume and
have sole control of the defense of any such action or claim in accordance with
Section 12.4 (Indemnification Procedure) and shall be responsible for any Losses
with respect to such action or claim based on such infringement.

 

6.              cash and equity CONSIDERATION; payments

 

6.1.         Consideration.

 

6.1.1.     Cash and Equity Consideration. In consideration of the rights and
licenses granted by Qorvo to Zomedica under this Agreement, Zomedica shall,
following achievement of each applicable milestone event set forth in the below
table (each, a “Milestone Event”) make the “Milestone Payment” set forth in the
below table for such Milestone Event, in the form (i.e., cash or shares of
Zomedica’s common stock (“equity”)) determined in accordance with the “Payment
Form” set forth in the below table for such Milestone Event.

 

-19-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 





TABLE 6.1: Up-Front and Development Milestone Payments Milestone Event Milestone
Payment  Payment Form Execution of Agreement $4,900,000 $1 million in cash (paid
within 14 Business Days after the Effective Date) (the “Initial Milestone
Payment”) and $3.9 million in equity (the “Initial Equity Milestone Payment”)
[*] $2,000,000 Cash [*] (x) $3,000,000 in cash, or (y)  $1,500,000 in cash and
$1.95 million in equity Qorvo determines (x) or (y) [*] (x) $3,000,000 in cash,
or (y)  $1,500,000 in cash and $1.95 million in equity Qorvo determines (x) or
(y) [*] $2,000,000 Cash

 

6.1.2.     Registration Rights Agreement. With respect to any Milestone Payment
that is made by issuing shares of Zomedica’s common stock (“Equity
Consideration”), the number of shares will be determined based on the
volume-weighted average price of Zomedica’s shares of common stock on the NYSE
American exchange over the 10 trading days prior to issuance (the “Equity
Determination Basis”). The securities included in any Equity Consideration have
not been registered under the Securities Act of 1933, as amended, or state
securities laws and may not be offered or sold in the United States absent
registration with the Securities and Exchange Commission or an applicable
exemption from such registration requirements. Notwithstanding the foregoing,
Zomedica shall file a registration statement to register the securities included
in the Equity Consideration for resale in the United States, in the time and
manner as set forth in the Registration Rights Agreement, dated as of the date
hereof, by and between Zomedica and Qorvo (the “Registration Rights Agreement”).

 



-20-

 

 

6.1.3.     Failure to Pay. Notwithstanding anything to the contrary in this
Agreement: (i) if Zomedica does not pay in cash in full the Initial Milestone
Payment amount to Qorvo by the 14th Business Day after the date hereof (such an
event, an “Initial Payment Failure Event”), then this Agreement will immediately
terminate and be of no further force or effect, provided that Qorvo may retain
the Initial Equity Milestone Payment; and (ii) the amount of Zomedica common
stock that is issued to Qorvo pursuant to this Section 6.1 (Consideration) will
be subject to an aggregate limit such that Qorvo is not a holder of more than
9.9% of Zomedica’s common stock in order to avoid short swing trading liability
under Section 16 of the Securities Exchange Act of 1934, and in the event such
limit was applicable, any Zomedica shares to be issued above this 9.9% threshold
would not be issued to Qorvo and Zomedica would pay to Qorvo an amount in cash
equal to the value of these shares (and calculated pursuant to the Equity
Determination Basis as if such shares had been issued).

 

6.2.         Taxes and Withholding. Each Party will pay all taxes, import
duties, sales, use or privilege taxes, value-added taxes, excise, or similar
taxes or duties levied upon either Party or any Affiliate thereof by any
jurisdiction, political subdivision, or agency for their sale or supply of the
Products under this Agreement.

 

6.3.         Late Payments. Except for any payments that are disputed by
Zomedica in good faith, any payments due under this Agreement that are not made
on or before the applicable due date will bear interest at the lower of (a) the
maximum rate permitted by Applicable Law and (b) the rate of five percentage
points per annum above the base interest rate of the Federal Reserve System of
the United States on the payment due date or, if unavailable, on the latest date
prior to the payment due date on which such rate is available, calculated on a
daily basis on the actual number of days elapsed from the payment due date to
the date of actual payment.

 

6.4.         Payments. All payments due under this Agreement will be paid in
U.S. Dollars, without deduction or exchange, collection, or other charges and by
check, ACH, electronic funds transfer, or wire transfer of immediately available
funds into an account designated by Qorvo in writing. Except as expressly set
forth in this Agreement, all payments made under this Agreement will be
non-refundable and creditable against any other payments due hereunder.

 

6.5.         Share Cap. In no event shall Zomedica issue Equity Consideration
under this Agreement in excess of 19.9% of its common shares outstanding on the
date of this Agreement without shareholder approval in compliance with the NYSE
American rules, and in the event such limit is applicable, then in lieu of
seeking Zomedica shareholder approval, any Zomedica shares to be issued above
this 19.9% threshold would not be issued to Qorvo and Zomedica would pay to
Qorvo an amount in cash equal to the value of these shares (and calculated
pursuant to the Equity Determination Basis as if such shares had been issued).



 

-21-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]





 

7.              Manufacturing and Supply

 

7.1.         Supply and Purchase. During the Term, Qorvo agrees to manufacture
and supply (or have manufactured and supplied) to Zomedica the Products upon the
terms set forth in this Agreement and the applicable SOWs. The Products will
conform to the Specifications and requirements set forth in the applicable SOWs.
Qorvo will be responsible for entering into necessary supply contracts for
reagents and other components required to manufacture the Cartridges. Zomedica
will purchase all of Zomedica’s Purchase Requirements for the Products during
each applicable period.

 

7.2.         Forecasts. Promptly after the Effective Date, or upon release of an
Assay for a Cartridge, as applicable, Zomedica agrees to provide to Qorvo a good
faith rolling 24-month forecast of Zomedica’s required quantities of the
Products (by Assay type) (the “Forecast”). After delivery of the initial
Forecast, Zomedica will update the Forecast on a calendar quarterly basis and
deliver such Forecast to Qorvo no later than the first day of each calendar
quarter. The quantities of each type of Product forecasted to be ordered in the
first [*] months of each Forecast will be binding on the Parties. The quantities
of each type of Product forecasted to be ordered in months [*] of each Forecast
will be binding on the Parties, subject to Zomedica’s right to increase or
decrease the quantities of any type of Product forecasted to be ordered in such
months [*] by an aggregate total of no more than 20% per type of Product from
the previously forecasted amount for such Product in any subsequent update of
the Forecast. Similarly, the quantities of each type of Product forecasted to be
ordered in months [*] of each Forecast will be binding on the Parties, subject
to Zomedica’s right to increase or decrease the quantities of any type of
Product forecasted to be ordered in such months [*] by an aggregate total of no
more than 50% per type of Product from the previously forecasted amount for such
Product in any subsequent update of the Forecast. The remaining months [*] of
any Forecast will be non-binding on the Parties. Qorvo will establish an
inventory of Sensor Modules based on each Forecast. Except in the event that (a)
this Agreement is terminated by Zomedica under Section 13.2 (Termination for
Cause), Section 13.3 (Termination for Insolvency), Section 13.4 (Termination for
Force Majeure) or Section 13.5 (Additional Zomedica Termination Rights) or (b)
Qorvo elects not to renew this Agreement according to Section 13.1 (Term), or
(c) Qorvo proposes a material change to a Product pursuant to Section 7.6
(Product Changes) and Zomedica disagrees with such change in writing, Zomedica
will be responsible for the cost of any quantities of Sensor Modules that are
not consumed in connection with the supply to Zomedica of the Instrument and
Cartridges but which were purchased by Qorvo to meet the Forecast and are
specifically for use in connection with the Instruments and Cartridges to be
supplied to Zomedica, unless otherwise agreed by the Parties. Notwithstanding
the foregoing, Zomedica’s Forecasts will reflect its good faith expectation of
demand for the Instrument and each type of Cartridge and Zomedica will act in a
commercially reasonable manner to forecast orders to avoid knowingly creating
production capacity delays or other issues for Qorvo or any Qorvo Supplier.
Qorvo will have 10 Business Days following receipt of each Forecast to notify
Zomedica that a Forecast is not in conformance with this Section 7.2
(Forecasts). If Qorvo fails to object to or reject any Forecast within such 10
Business Day period on the basis that such Forecast does not conform with this
Section 7.2 (Forecasts), then Qorvo will be deemed to have accepted such
Forecast.

 



-22-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]





 

7.3.         Purchase Orders.

 

7.3.1.     Submission of Purchase Orders. No later than [*] after completion of
activities under the applicable Cartridge SOW, Zomedica will submit an initial
purchase order for the quantity of each type of Products set forth in the first
[*] of the initial Forecast to be delivered in accordance with Section 7.2
(Forecasts) and, thereafter, on or before the first day of each calendar
quarter, Zomedica will submit a purchase order for the quantity of each type of
Products set forth in the first [*] of the then-current Forecast (excluding any
quantities that are already covered by a prior purchase order) (“Purchase
Order”). Zomedica will submit separate Purchase Orders for (a) Instruments, (b)
for each type of Cartridge, and (c) for other types of Products. Zomedica will
submit each Purchase Order to Qorvo by electronic transfer to such email address
designated by Qorvo, which Purchase Order will, at a minimum, set forth the
quantity of units ordered, the storage facility to which the components set
forth in such purchase order are to be shipped, shipping instructions, and the
required delivery date; provided that such delivery date will be based on
Zomedica’s understanding that shipping of the Products will occur up to [*],
unless otherwise agreed in the confirmed Purchase Order. Each Purchase Order
will be subject to and governed by the terms of this Agreement. The terms of
this Agreement will supersede any terms set forth in a Purchase Order or any
Qorvo or Zomedica acceptance, confirmation, invoice, or other document related
to a Purchase Order.

 

7.3.2.     Deficient Purchase Orders. For a given Purchase Order, if Zomedica
does not place orders for the total number of each type of Product specified in
the first three months of the then-current Forecast, then Qorvo will submit an
invoice to Zomedica for the difference between the number of each type of
Product (as applicable) set forth in the then-current binding portion of the
Forecast and the number of each type of Product (as applicable) actually
purchased by Zomedica in such Purchase Order. Following receipt of each such
invoice, Zomedica will pay to Qorvo the amount set forth in the applicable
invoice and, at its option, take delivery of the number of forecasted but not
yet purchased Products (as applicable).

 

7.3.3.     Acceptance of Purchase Orders. Qorvo will accept or reject all
Purchase Orders with an order confirmation within 10 Business Days following
receipt of such Purchase Order. Subject to Section 7.5 (Circumstances Affecting
Supply), Qorvo will accept all Purchase Orders for a particular calendar quarter
to the extent that the Purchase Order (a) does not exceed, for each type of
Product, [*]% of the quantities of such type of Product in the relevant Forecast
for such calendar quarter, and (b) requires delivery no less than (i) in the
case of Instruments, [*] days following the date on which Qorvo accepts the
Purchase Order or (ii) in the case of all other Products, [*] days following the
date on which Qorvo accepts the Purchase Order (collectively, ((a) and (b)), a
“Conforming Purchase Order”). In addition, Qorvo will use commercially
reasonable efforts to accept Purchase Orders that are not Conforming Purchase
Orders and will notify Zomedica promptly after its receipt of such a
non-conforming Purchase Order as to the extent to which it would be able to
fulfill the quantities of each type of Product and delivery dates therefore set
forth in each Purchase Order. If, by the end of such 10 Business Day period,
Qorvo fails to provide Zomedica with written rejection of a Purchase Order on
the basis that it is not a Conforming Purchase Order, such Purchase Order will
be deemed to be accepted. All Conforming Purchase Orders and any other Purchase
Order accepted by Qorvo will be non-cancellable unless otherwise agree by the
Parties.

 



-23-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]





 

7.4.         Shipping and Delivery. Unless Zomedica provides Qorvo with written
notice that Zomedica elects to assume responsibility for coordinating shipping
of Products from Qorvo Suppliers, Qorvo will be responsible for coordinating all
aspects of shipping the Products from the Qorvo Suppliers to Zomedica or its
storage facilities. Shipments will be made Ex Works (Incoterms 2010) applicable
Qorvo Supplier, and the quantities of each type of Product set forth in a
particular Purchase Order may be delivered in whole or in part in one or more
deliveries in Qorvo’s sole discretion, provided that Qorvo will deliver (or have
delivered) to Zomedica the entirety of Product ordered by Zomedica in a
Conforming Purchase Order within 14 days of Purchase Order acceptance. Title and
risk of loss for the Products will transfer to Zomedica when the carrier loads
the Products for shipment at the Qorvo Suppliers’ facilities.

 

7.5.         Circumstances Affecting Supply.

 

7.5.1.     Notification. Each Party will promptly notify the other Party of any
circumstances that it believes may be of importance as to Qorvo’s or the Qorvo
Suppliers’ ability to fully meet Zomedica’s needs for any Product in a timely
manner. If the Forecasts indicate that Zomedica’s need for any Product will
exceed Qorvo’s or the Qorvo Suppliers’ existing capacity to supply any such
Product, then the Parties will promptly meet and use good faith efforts to
develop a commercially reasonable plan for Qorvo to fulfill (or have fulfilled)
the forecasted demand or delivery.

 

7.5.2.     Supply Failure.  If within any [*] period (calculated on a rolling
basis) Qorvo is unable to supply (or have supplied) at least [*]% of the
quantities of any Product ordered by Zomedica in a Conforming Purchase Order
within [*] after the delivery date set forth in such Conforming Purchase Order
(“Supply Failure”), then the following terms will apply (not to exceed [*]): (a)
upon the first occurrence of any Supply Failure within a [*] period, i) the
Parties will promptly discuss in good faith the causes of such Supply Failure,
ii) Qorvo will provide to Zomedica a recovery plan to promptly remediate such
Supply Failure, and iii) the Price for such late-delivered Products that are
subject to such first Supply Failure will be reduced by [*] (b) upon the second
occurrence of any Supply Failure within the same [*] period, no later than two
weeks following the Supply Failure, Qorvo will (i) initiate an internal
corrective action request through its CIS system to attempt to ascertain the
root cause of such Supply Failure (such investigation to be completed no later
than eight days following initiation), (ii) develop an action plan to address
any such causes identified on a going-forward basis, (iii) deliver the results
of such investigation (including the action plan) to Zomedica promptly following
the conclusion of such investigation, and (iv) the Price for such late-delivered
Products that are subject to such second Supply Failure will be reduced by [*];
and (c) upon the third occurrence of any Supply Failure within the same
twelve-month period, Qorvo will take such actions described in subclause (b) of
this Section 7.5.2 (Supply Failure) with respect to such third Supply Failure
and the Price for such late-delivered Products that are subject to such third
Supply Failure will be reduced by [*]. For clarity, for purposes of this
Section 7.5.2 (Supply Failure), in no event will more than one Supply Failure be
deemed as having occurred with respect to any single Conforming Purchase Order
for which Qorvo fails to supply (or have supplied) at least [*] of any Product
within [*] after the delivery date set forth in such Conforming Purchase Order.

 



-24-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]



 

7.6.         Product Changes. Qorvo will provide Zomedica with [*] advance
notice of (a) any Planned Material Change and (b) any Planned Discontinuance.
For any material change to or discontinuance of a Product that arises as a
result of activities by a Third Party, Qorvo will promptly notify Zomedica. With
respect to a discontinuance of any Cartridge, Qorvo will, at no additional cost
to Zomedica, make an Acceptable Cartridge Substitute available to Zomedica for
testing and purchase on a timetable such that the substitute Cartridge is
available for sale by Zomedica prior to the date on which the Cartridge that it
replaces is discontinued. With respect to discontinuance of any Instrument,
Qorvo will, at no additional cost to Zomedica, make an Acceptable Instrument
Substitute available to Zomedica for purchase on a timetable such that the
Acceptable Instrument Substitute is available for sale by Zomedica prior to the
date on which the Instrument that it replaces is discontinued. Within 90 days
after Zomedica’s receipt of Qorvo’s notice regarding discontinuance of any
Instrument or Cartridge, Zomedica may in its sole discretion submit a single
Purchase Order for one or more of such discontinued Instruments or Cartridges,
as applicable. Subject to Qorvo’s capacity constraints and availability of
supply (as applicable), unless otherwise agreed by the Parties, Qorvo will
satisfy (or have satisfied) any such Purchase Order that includes volumes of
each Instrument and Cartridge and delivery times, in each case, no more than the
aggregate quantities set forth in the orders placed for such Products [*] prior
to such Purchase Order. For the avoidance of doubt, Qorvo may discontinue any
Instrument in its sole discretion so long as Qorvo complies with this Section
7.6 (Product Changes).

 

7.7.         Inspection of Products. Zomedica will conduct any incoming
inspection tests within 10 Business Days after the date of receipt of a shipment
of Products. Any Product not rejected by Zomedica by written notice to Qorvo
within such time period will be deemed accepted. In the event that any of the
Products fail to comply with the then current Specifications for the applicable
Products, Zomedica will report the same to Qorvo and provide supporting
documentation with respect to such non-conformance and proceed in accordance
with Section 11.3.2 (Defective Instrument).

 

7.8.         Pricing and Payment.

 

7.8.1.     Price. Qorvo will supply each type of Product to Zomedica at the
applicable price set forth on Schedule 7.8 (the “Prices”). Notwithstanding the
pricing terms set forth on Schedule 7.8, the Parties acknowledge and agree that
[*]. If, at any time prior to the third anniversary of the Effective Date, there
are material changes from such Qorvo estimates for one or more Products as a
result of increases to anticipated commercial production volumes or any change
in any of the assumptions listed on Schedule 7.8, then the Parties will
negotiate in good faith a one-time change in the applicable Prices for the
affected Products, provided that any such change to the Prices for the Products
shall not result in a Price that is more than [*] of the then-current Price of
the applicable Product(s), unless agreed by the Parties. For any Price increase,
Qorvo will provide reasonable documentation to support such Price increase that
is reasonably requested by Zomedica. After the third anniversary of the First
Purchase Order, the Parties will negotiate in good faith changes to the pricing
model set forth on Schedule 7.8; provided, however, that the pricing model set
forth on Schedule 7.8 shall continue to apply after such third anniversary
except to the extent changes to such pricing model are expressly agreed upon by
the Parties in a written amendment to this Agreement.

 



-25-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]





 

7.8.2.     Product Invoices. Qorvo will invoice Zomedica for the full cost of
each Product and all associated shipping costs upon shipment to Zomedica. All
invoices will specify, as appropriate, the quantity of Products delivered and
such other information as the Parties may agree upon from time to time.

 

7.8.3.     Payment Terms. Zomedica will pay all invoiced amounts within [*]
after receiving the applicable invoice. All payments made pursuant to Article 7
(Manufacturing and Supply) are subject to and will be made in accordance with
Section 6.2 (Taxes and Withholding) and Section 6.4 (Payments). Any payments
under this Article 7 (Manufacturing and Supply) and Article 8 (Support) that are
not made on or before the applicable due date will bear interest in accordance
with Section 6.3 (Late Payments).

 

7.9.         Minimum Requirements.

 

7.9.1.     Zomedica Minimum Cartridge Purchase Quantities. Without limiting the
quantity of each type of Cartridge set forth in the binding portion of the
Forecast for any given period, Zomedica will place Purchase Orders for at least
one lot of [*] cartridges for each Cartridge in each calendar quarter (for each
Cartridge, the “Minimum Cartridge Purchase Quantity”). Notwithstanding the
foregoing: (a) the Minimum Cartridge Purchase Quantity will not apply with
respect to a Cartridge in any calendar quarter during which a Supply Failure has
occurred for such Cartridge or any subsequent calendar quarter, provided that
Zomedica will be obligated to resume placing Purchase Orders for the full
Minimum Cartridge Purchase Quantity of such Cartridge with respect to the
applicable Cartridge starting with the calendar quarter immediately after the
first full calendar quarter during which there is no Supply Failure, and (b) the
Parties will discuss in good faith reasonable adjustments to the Minimum
Cartridge Purchase Quantity for certain novel Assays that may have slower
initial adoption but could ultimately have high growth potential. If, in a given
calendar year, Zomedica does not order a volume of Cartridges at least equal to
the Minimum Cartridge Purchase Quantity for each applicable Cartridge for such
year (after taking into account any calendar quarters for which the Minimum
Cartridge Purchase Quantity for such Cartridge did not apply, as set forth in
the preceding sentence), then, as Qorvo’s sole remedy and Zomedica’s sole
liability with respect to such failure, Qorvo may submit an invoice to Zomedica
for the amount equal to the difference between the amount required to purchase
the Minimum Cartridge Purchase Quantity for such Cartridge and the amount
actually spent by Zomedica on purchases of such Cartridge, and Zomedica will pay
to Qorvo the amount set forth in such invoice within [*] of receipt of such
invoice.

 

7.9.2.     Zomedica Minimum Spending Requirements. In consideration for Qorvo’s
exclusivity obligations under Section 5.5.1 (Qorvo Exclusivity), subject to
Section 14.3 (Inventory Sell Off), Zomedica agrees to purchase at least the
spend level for Products set forth in Table 7.9.2 below (the “Minimum Spending
Requirements”). The Parties acknowledge and agree that the Minimum Spending
Requirements are based on the information available to the Parties at the
Effective Date. If unforeseen material changes to such information, or to
assumptions embedded in the Forecasts, should arise, then the Parties agree to
revisit and renegotiate the Minimum Spending Requirements in good faith. If
Zomedica does not satisfy any one of the Minimum Spending Requirements set forth
in Table 7.9.2 (Zomedica Minimum Spending Requirements) for the applicable time
period (after taking into account any applicable Minimum Spending Requirement
Extensions), then, within [*] after the end of the applicable time period,
Zomedica shall pay to Qorvo the difference between the Minimum Spending
Requirement for such time period and the amount actually spent by Zomedica.

 



-26-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 





Table 7.9.2: Minimum Spending Requirements (Minimum Aggregate Spend)     Total
Aggregate Dollar Spent – Products 1 By the end of [*] following the date of
First Purchase Order [*] 2 By the end of [*] following the date of First
Purchase Order [*] 3 By the end of [*] following the date of First Purchase
Order [*]



 

Notwithstanding the foregoing, each date set forth in Table 7.9.2 by which
Zomedica is required to meet each Minimum Spending Requirement will be extended
by the number of days equal to the aggregate length of all days of all discrete,
non-overlapping Blockage Periods (“Minimum Spending Requirement Extensions”)
(and, if such Minimum Spending Requirement Extensions would require any such
date to extend beyond the date that is 10 years after the Effective Date, then
the Initial Term also will be extended to end on such date, unless the Initial
Term is terminated early in accordance with this Agreement).

 

7.10.      Recalls; Complaints; Regulatory Actions.

 

7.10.1.  Zomedica will maintain inventory and sales records with respect to the
Products purchased under this Agreement in sufficient detail to enable Zomedica
to conduct an effective recall of the Products if Zomedica reasonably determines
that such a recall is required or otherwise necessary or appropriate. In the
event of a recall caused by any Products, Zomedica will be responsible for
handling and conducting the recall, provided that (i) Zomedica will consult with
Qorvo, or any applicable Third Party supplier specified by Qorvo, regarding the
decision to implement a recall of any Products and, if Zomedica decides not to
conduct a recall with respect to a Product that Qorvo believes in good faith
should be recalled, then Qorvo will have the right to handle and conduct the
recall for such Product and (ii) to the extent a recall arises from a
manufacturing or design defect of a Product (excluding, for the avoidance of
doubt, any issues caused by Zomedica’s or a Zomedica customer’s use or handling
of the Product), Qorvo will pay all costs reasonably incurred by Zomedica for
actions taken by Zomedica in connection with such recall that are (a) required
by Applicable Law, (b) required pursuant to a contractual obligation of Zomedica
or (c) agreed in writing by Qorvo.

 

-27-

 



 

7.10.2.  Each Party will notify the other Party of any complaint of which it
becomes aware relating or potentially relating to any Product supplied by Qorvo
hereunder no later than five Business Days following such date that it becomes
aware of such complaint.

 

7.10.3.  If Qorvo receives a warning letter, notice of violation, inspection or
audit request or other notice or communication from a Regulatory Authority, in
each case, relating to the Products or facilities where such Product are
manufactured, then Qorvo will notify Zomedica no later than five Business Days
following receipt thereof.

 

8.              Support

 

8.1.         Support Services. During the Term, and upon request by Zomedica,
Qorvo will provide Support Services to Zomedica for Products under the terms set
forth on Schedule 8.1 (“Support Services”). Except as explicitly set forth on
Schedule 8.1, Zomedica will be responsible for providing installation, customer
service and support to End Users for Products.

 

8.2.         Additional Support Services. During the Term, and upon request by
Zomedica, Qorvo will provide certain additional services to Zomedica pursuant to
a Services SOW agreed to by the Parties that would govern the terms of such
services (“Additional Services”). Each Services SOW will set forth at least the
following information: (a) a description of the Additional Services agreed to by
the Parties, and (b) the fees for the Additional Services (“Additional Service
Fees”) No Services SOW or any Change Authorization thereto will be effective
until executed by a duly authorized representative of each Party. Once so
executed by each Party, each Services SOW (including any Change Authorization
thereto) will be incorporated into this Agreement and subject to the terms
hereof. Qorvo will invoice Zomedica for the Additional Service Fees on a
calendar quarterly basis in equal installments in advance and Zomedica will pay
all invoiced amounts in accordance with Section 7.8.3 (Payment Terms).

 

9.              Intellectual Property Rights; Licenses

 

9.1.         Background Intellectual Property. As between Qorvo and Zomedica,
and subject to the licenses granted under this Agreement, each Party will retain
ownership of all of its Intellectual Property Rights (whether owned or
controlled) (a) in existence prior to the Effective Date, or (b) developed by or
on its behalf thereafter solely by it or its employees or agents in the
performance of activities outside the scope of this Agreement and the Parties’
relationship hereunder (“Qorvo Background IP” and “Zomedica Background IP,”
respectively, and collectively, “Background IP”).

 

9.2.         Developed Intellectual Property. All Intellectual Property
invented, created, or developed by either Party, its employees or agents acting
alone or together in connection with the development or use of the Products
under this Agreement that relates to any of the Products or that is otherwise
created using, or that incorporates, Qorvo Background IP, in each case, other
than Excluded Zomedica IP (the “Developed IP”) will be owned by Qorvo.
Accordingly, Zomedica hereby assigns and agrees to assign all of its rights,
title, and interests in and to the Developed IP to Qorvo and Qorvo hereby
accepts and will accept such assignment. Zomedica will ensure that all of its
employees and subcontractors that may invent, create, or develop Developed IP
have entered into written obligations to provide notification of, and assign,
all Developed IP to Qorvo. Zomedica will promptly disclose to Qorvo all
Developed IP invented, created, or developed by or on behalf of Zomedica during
the course of performing activities under this Agreement. For Developed IP
invented, created, or developed (a) solely by Zomedica, a Sublicensee or an
employee or agent acting on behalf of Zomedica or a Sublicensee, or (b) jointly
by the Parties (including by any Sublicensee of a Party or any of their
respective employees or agents) ((a) and (b), collectively, “Zomedica Developed
IP”), Qorvo grants to Zomedica a perpetual, irrevocable, non-exclusive,
sublicensable, transferable (in accordance with Section 15.2 (Assignment)),
royalty-free, fully-paid license under such Zomedica Developed IP for any and
all purposes in the Field. For the avoidance of doubt, the foregoing license
grant to Zomedica Developed IP does not grant Zomedica any right to use
Intellectual Property that is owned or controlled by Qorvo, other than the
Zomedica Developed IP.

 



-28-

 

 

9.3.         Joint Intellectual Property.

 

9.3.1.     All Intellectual Property other than Developed IP and Excluded
Zomedica IP that is developed, invented, or conceived, (a) solely by or on
behalf of a Party that is derived from the Confidential Information or
Intellectual Property of the other Party while performing any activities under
this Agreement or (b) jointly by representatives of both Parties (collectively,
(a) and (b), “Joint Intellectual Property”), will be jointly owned by both
Parties provided, however that neither Party will obtain any rights in the
Background IP of the other Party.

 

9.3.2.     Each Party will promptly disclose to the other Party all potentially
patentable inventions that may constitute Joint Intellectual Property.

 

9.3.3.     Subject to the terms of this Agreement, either Party may exploit or
license the Joint Intellectual Property for any purpose without any duty of
accounting to the other Party, and each Party hereby consents and will consent
to any such exploitation or licensing.

 

9.3.4.     The JDC will identify all Joint Intellectual Property and determine
allocation of responsibility for prosecuting, maintaining, and enforcing the
Joint Intellectual Property.

 

9.4.         Further Assurances. Each Party will take, and will cause to be
taken by its employees or agents, all actions reasonably necessary to effectuate
Intellectual Property ownership as set forth in this Article 9 (Intellectual
Property Rights; Licenses), including by executing or causing execution of
further assignments, consents, releases, and other commercially reasonable
documentation and providing good faith testimony by declaration, affidavit,
in-person, or otherwise.

 

9.5.         Trademarks and Branding. Zomedica will provide product trademarks
and other branding (including packaging requirements) to be applied on the
Products as agreed by the Parties or as otherwise set forth in an Instrument
SOW. Qorvo will have the right, at its option, to include on one or more
Products, or components of the Products, Qorvo’s name and logo or other
designation indicating that such Product, or component thereof, were designed by
Qorvo. Other than with respect to the branding, logos, and attributions
described in this Section 9.5 (Trademarks and Branding) to be included on the
Products, neither Party will use the other Party’s names or logos without such
other Party’s express permission.

 

-29-

 

 



9.6.         Qorvo Development License. During the Term, and subject to the
terms of this Agreement, Zomedica hereby grants to Qorvo a nonexclusive,
sublicensable, royalty-free, fully-paid license under Zomedica Background IP,
Excluded Zomedica IP, and Zomedica’s interest in the Joint Intellectual Property
solely to the extent reasonably necessary for Qorvo to perform its obligations
or exercise its rights under this Agreement.

 

9.7.         Notification of Third Party Claims. Each Party will promptly notify
the other Party of any Third Party claim that the manufacture, use,
distribution, or other exploitation of any Product hereunder infringes,
misappropriates or otherwise violates the Intellectual Property Rights of any
Third Party, to the extent that a Party has actual knowledge of such Third Party
claim.

 

10.           Confidentiality

 

10.1.      Confidential Information. As used in this Agreement, the term
“Confidential Information” will mean any information, data, or know-how,
including, without limitation, ideas, inventions, algorithms, concepts, trade
secrets, technical know-how, product specifications, schematics, technical
drawings, systems, forecasts, strategies, plans, processes, procedures,
techniques, methods, designs, customer and vendor information, prospect
information, finances of a Party and any other information that a Party (a
“Discloser”) discloses or has disclosed to the other Party (a “Recipient”) in
tangible or non-tangible form and is identified as confidential at the time of
disclosure or the like, or may be reasonably inferred to be confidential or
proprietary by the nature of the content and context of the disclosure,
including all information disclosed prior to the Effective Date pursuant to the
NDA. Notwithstanding the foregoing, Confidential Information will not include
information, technical data or know-how which (a) at the time of disclosure, is
available to the general public, (b) at a later date, becomes available to the
general public through no fault of Recipient and then only after such later
date, (c) is received by Recipient at any time from a Third Party without breach
of a non-disclosure or confidentiality obligation to Discloser, (d) as shown by
proper documentation, is known to Recipient at the time of disclosure, or (e) as
shown by proper documentation, is developed independently by Recipient, other
than information related to any specification, sample, prototype, design
concepts, manufacturing techniques, medical protocol, medical procedure, and
business strategies disclosed by Discloser, which will be at all times
considered Confidential Information. Notwithstanding the foregoing, any
information related to any specification, sample, prototype, design concepts,
manufacturing techniques, medical protocol, medical procedure, and business
strategies disclosed by Discloser will be considered Confidential Information.
Information will not be deemed to be available to the general public for the
purposes of the above exclusions from the definition of Confidential Information
(x) merely because it is embraced by more general information in the prior
possession of Recipient or of others, or (y) merely because it is expressed in
public literature in general terms not specifically in accordance with
Confidential Information. Except for any Product marketing materials, all
Developed IP and any Qorvo proprietary information related to a Product is the
Confidential Information of Qorvo; provided, however, that in no event will the
foregoing be construed to in any way limit or restrict the rights of Zomedica or
its sublicensees or permitted transferees under the license granted to Zomedica
with respect to Zomedica Developed IP in Section 9.2 (Developed Intellectual
Property). Each Party’s Background IP is the Confidential Information of such
Party. The terms of this Agreement is the Confidential Information of both
Parties.

 



-30-

 

 

10.2.      Non-Disclosure and Non-Use. The Parties agree that it is imperative
for each of them that Confidential Information remain confidential. Accordingly,
in order to maintain the confidentiality of the Confidential Information, and in
consideration of each Party’s making it available to the other Party, the
Parties hereby further agree as follows: (a) not to disclose or otherwise
reveal, without the Discloser’s prior written consent, any portion of the
Confidential Information or any notes, extracts, summaries or other materials
derived in any way from the inspection or evaluation thereof by the Recipient,
except to its employees, directors, officers, and representatives that have a
need to know such Confidential Information in order to exercise that Party’s
rights and perform its obligations under this Agreement and who agrees in
writing to be bound by the terms of this Agreement or an agreement with terms no
less protective of the Discloser’s Confidential Information than this Agreement;
(b) not to use the Confidential Information for personal gain or to advance or
support its business ventures or the business ventures of Third Parties, other
than to exercise rights or perform obligations under this Agreement and for no
other purpose; (c) to protect the Discloser’s Confidential Information as it
protects its own Confidential Information of a similar nature, but in any case
will use no less care than reasonable care; and (d) the Recipient will not
include the Discloser’s Confidential Information in any application for patent
or utility model or design protection in any country filed by or on behalf of
the Recipient. In addition, the Recipient will not manufacture or have
manufactured by itself or Third Parties products that use the Discloser’s
Confidential Information except as otherwise agreed in writing by the Parties,
and upon discovery of an unauthorized disclosure, the Recipient will endeavor to
prevent further disclosure or use and will notify the Discloser immediately.
Except as otherwise expressly set forth herein, neither Party will have any
liability resulting from use of the Confidential Information by the other.

 

10.3.      Permissive Disclosure. Notwithstanding any other terms or conditions
of this Agreement, the Recipient may disclose Confidential Information to
satisfy a legal demand by a court of competent jurisdiction, or as necessary in
regulatory proceedings, provided that the Recipient first advises the Discloser
prior to the disclosure, unless such notice is prohibited by Applicable Law, so
that the Discloser may seek appropriate relief from the court order or
regulatory body, and, provided further, that the Recipient will disclose only
that portion of the Confidential Information which is legally required to be
disclosed and request confidential treatment of the Confidential Information by
the court or regulatory body. In addition, nothing in this Agreement will
prohibit a Party from making such disclosures to the extent required under
applicable federal or state securities laws or any rule or regulation of any
nationally recognized securities exchange. In such event, however, the
disclosing Party will use good faith efforts to notify and consult with the
other Party prior to such disclosure and, where applicable, will diligently seek
confidential treatment to the extent such treatment is available under
applicable securities laws.

 

10.4.      Restrictions. Zomedica acknowledges and agrees that the Platform
(including any Product) constitutes the Confidential Information of Qorvo.
Zomedica agrees not to, unless explicitly agreed to or directed in writing by
Qorvo, (a) disassemble, reverse-engineer, reverse-compile, or reverse-assemble
the Products or any other component of the Platform, (b) separate, extract, or
isolate any components of the Platform or perform other unauthorized analysis of
the Platform (including the Cartridges), (c) gain access to or determine the
methods of operation of the Instrument, (d) use any other cartridge other than a
Qorvo-supplied Cartridge or any non-Qorvo-supplied reagent or consumable in the
operation of the Instrument (unless the specifications or documentation for the
Instrument states otherwise), (e) use any Cartridge with a non-Qorvo-supplied
instrument, or (f) provide any software installed on any Instrument to a Third
Party (other than as part of a transfer of the Instrument on which such software
is installed), provided such restriction (in clause (f)) will not prohibit
Zomedica from building back-end data capture solutions that interface with
software installed on an Instrument.

 



-31-

 

 

10.5.      Reproduction. The Recipient will not copy or reproduce the
Confidential Information provided or made available by the Discloser without the
Discloser’s prior written permission, except for such copies as may reasonably
be required to exercise rights or perform obligations under this Agreement.

 

10.6.      Publicity. Except as is necessary to enforce their respective rights
under this Agreement, or disclosure to a Party’s legal or financial advisors or
as permitted under Section 10.3 (Permissive Disclosure), and except as otherwise
agreed to by the Parties in writing, the Parties will keep the terms of this
Agreement confidential. Zomedica acknowledges the confidential and regulated
nature of the Products and agrees that it may issue a press or news release, or
make any similar public statements related to the Products, only if accurate at
the time of issuance, otherwise in compliance with Applicable Law, and subject
to the prior review and written approval of Qorvo not to be unreasonably
withheld. Any such approved release, publicity or announcement made previously
in accordance with this Section 10.6 (Publicity) may be re-issued; provided that
the information contained therein remains accurate at the time of re-issue.

 

11.           REPRESENTATIONS AND WARRANTIES

 

11.1.      Authorization; Enforceability. Each Party represents and warrants to
the other that (a) it has the power and authority to enter into this Agreement,
to perform its obligations hereunder, and to consummate the transactions
contemplated hereby; (b) the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action (corporate, limited liability company or otherwise); and
(c) the Agreement constitutes its valid and binding obligation enforceable
against the Party in accordance with its terms.

 

11.2.      No Conflicts. Each Party represents and warrants to the other that
the execution, delivery and performance of this Agreement by it and the
consummation of the transactions contemplated hereby do not and will not (a)
violate or conflict with its constitutive corporate documents, (b) violate any
Applicable Law, or (c) result in any breach of, default under, or conflict with,
any of the terms, conditions or provisions of any agreement, instrument,
license, permit, or other obligation to which it is a party or by which it is
bound.

 

-32-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]





 

11.3.      Supply Warranties.

 

11.3.1.  Instrument Warranty. Qorvo warrants that for a period of [*] months
after the date of shipment of each Instrument to Zomedica (or, in cases where
Zomedica purchases an extended warranty for the applicable price set forth on
Schedule 7.8, for a period of [*] months after the date of shipment of each
Instrument to Zomedica) (the “Instrument Warranty Period”), each Instrument will
conform to the Specifications and will be free from defects in material and
workmanship (excluding ordinary wear and tear). Warranty support by Qorvo will
be provided as set forth in Schedule 8.1. Zomedica will have the right to
purchase and resell Instrument warranty rights from Qorvo at prices set forth in
Schedule 7.8.

 

11.3.2.  Defective Instrument. If at any time during the Instrument Warranty
Period for a particular Instrument, Zomedica believes that such Instrument does
not conform to its Specifications, then Zomedica will be responsible for
supplying to its customers an alternate Instrument from its safety stock (which
safety stock of Instruments Zomedica will be responsible for holding, in such
quantities reasonably determined by Zomedica). Zomedica will return the
allegedly non-conforming Instrument to Qorvo or the applicable Qorvo Supplier
for testing following Qorvo’s standard return authorization procedures. Qorvo
will notify Zomedica as promptly as reasonably possible whether it accepts
Zomedica’s basis for any rejection. If, following such testing, any Instrument
is determined by Qorvo not to conform with the applicable Specifications
therefor or if Qorvo otherwise breaches its warranties under Section 11.3.1
(Instrument Warranty), then Qorvo will, in Qorvo’s reasonable discretion, (a)
refund the amounts paid by Zomedica for such Instrument, (b) repair such
Instrument within [*] after receipt of notification of such non-conformance or
breach by Zomedica, or (c) replace such Instrument within [*] after receipt of
notification of such non-conformance or breach by Zomedica. If, after Qorvo’s
inspection, the rejected Instrument is found to conform to its Specification,
then Zomedica will (i) pay all costs of return of the goods and (ii) reimburse
Qorvo for Qorvo’s expenses incurred in inspecting or testing the applicable
Instrument, which will equal the cost of an initial inspection consisting of no
more than eight hours of Qorvo engineering time at Qorvo’s then-current internal
rate. If the rejected Product is found to conform to its Specification and
Zomedica requests that Qorvo repair such Instrument, then Qorvo will provide a
quote to Zomedica for a full repair and, upon acceptance of such quote by
Zomedica, Qorvo shall invoice Zomedica for the repair and will make such repair
upon receipt of the amount set forth in such invoice.

 

11.3.3.  Remedies. Without limiting Zomedica’s remedies under Section 12.1
(Indemnification by Qorvo), the remedies set forth in Section 11.3.2 (Defective
Instrument), together with Zomedica’s rights under Section 7.10.1 and Section
13.2 (Termination for Cause), will be the sole remedies of Zomedica with respect
to any defect in any Instrument or breach of warranty under Section 11.3.1
(Instrument Warranty). Qorvo will have no liability with respect to any warranty
claim, whether such liability is based on breach of contract, tort, strict
liability, breach of warranties, failure of essential purpose or otherwise,
except as set forth in this Agreement. Except as provided in Section 11.3.2
(Defective Instrument) and Section 7.10.1, and without limiting Zomedica’s
remedies under Section 12.1 (Indemnification by Qorvo), in no event will Qorvo
will be liable for any expenses incurred by Zomedica, directly or indirectly,
relating to any defect in any Instrument, including any expenses of field
service technicians or similar personnel. As between Zomedica and Qorvo, all
warranty claims of Zomedica arising from a defect in a Product will, to the
extent permitted by Applicable Law, be time-barred after expiration of (a) for
warranty claims under Section 11.3 (Supply Warranties) of this Agreement, the
applicable warranty period, or (b) for all other claims, one year after
Zomedica’s receipt of such Product.

 



-33-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]





 

11.4.      Cartridge Shelf Life. For each Cartridge, the Parties will set forth
in the applicable Cartridge SOW or otherwise agree in writing to the shelf-life
that will apply to such Cartridge (the “Cartridge Shelf Life”). Each Cartridge
will, on the date of shipment to Zomedica, have at least (a) [*] of Cartridge
Shelf Life remaining if shipped on a quarterly basis and (b) [*] of Cartridge
Shelf Life remaining if shipped on a monthly basis. Each manufacturing lot of
Cartridges will, prior to shipment to Zomedica, undergo quality assurance
testing (such testing to be conducted on a statistically significant sample of
Cartridges from such lot) reasonably designed to identify manufacturing defects
in such lot.

 

11.5.      Support Services Warranty. Qorvo warrants that it will perform the
Support Services and Additional Services rendered under this Agreement in a
professional manner consistent with industry standards.

 

11.6.      No Confidential Information of Other Parties. Each Party represents
and warrants to the other that it has not used, and will not use in the course
of its performance hereunder, and will not disclose to the other, any
confidential information of any Third Party, unless it is expressly authorized
in writing by such third party to do so.

 

11.7.      DISCLAIMER. EXCEPT FOR THE WARRANTIES EXPRESSLY MADE IN SECTION 11.1
(AUTHORIZATION; ENFORCEABILITY), SECTION 11.2 (NO CONFLICTS), SECTION 11.3
(SUPPLY WARRANTIES), SECTION 11.4 (CARTRIDGE SHELF LIFE), SECTION 11.5 (SUPPORT
SERVICES WARRANTY), AND SECTION 11.6 (NO CONFIDENTIAL INFORMATION OF OTHER
PARTIES), NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR
IMPLIED (WHETHER WRITTEN OR ORAL), INCLUDING, WITHOUT LIMITATION ANY WARRANTY
AGAINST INFRINGEMENT OF ANY THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, ANY
WARRANTY OF MERCHANTABILITY OR ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
WITH RESPECT TO ANY MATTER WHATSOEVER, INCLUDING THE PRODUCTS, THE QORVO PRODUCT
TECHNOLOGY, OR SUCH PARTY’S OBLIGATIONS UNDER THIS AGREEMENT. THE
REPRESENTATIONS AND WARRANTIES OF EACH OF PARTY EXTEND ONLY TO THE OTHER PARTY
(EXCEPT THAT ZOMEDICA MAY RESELL TO ANY CUSTOMER QORVO’S WARRANTIES SET FORTH IN
SECTION 11.3 (SUPPLY WARRANTIES) AND SECTION 11.4 (CARTRIDGE SHELF LIFE)).
NEITHER PARTY WILL BE LIABLE FOR ANY CLAIM OR DEMAND AGAINST SUCH OTHER PARTY BY
A THIRD PARTY, EXCEPT TO THE EXTENT PROVIDED IN SECTION 12.1 (INDEMNIFICATION BY
QORVO), SECTION 12.2 (INDEMNIFICATION BY ZOMEDICA) AND SECTION 12.3
(INDEMNIFICATION FOR INFRINGEMENT).

 



-34-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]





 

12.           indemnification; liability

 

12.1.      Indemnification by Qorvo. Qorvo agrees to defend, indemnify, and hold
Zomedica and its Affiliates and its and their respective officers, directors,
employees and agents (collectively, “Zomedica Indemnified Parties”) harmless
against any and all claims, suits or proceedings brought by a Third Party
(“Third Party Claims”) against any Zomedica Indemnified Party and will pay all
expenses, settlements, awards, fines and costs of defense, including court costs
and reasonable attorneys’ fees and expenses (collectively, “Losses”) with
respect to Third Party Claims, in each case to the extent the Third Party Claim
arises out of, or relates to (a) the breach by Qorvo of any covenant,
representation, or warranty contained in this Agreement; or (b) any product
liability or personal injury arising from or relating to any defect or other
failure of an Instrument that does not conform to its applicable Specification
and supplied by Qorvo to Zomedica under this Agreement. Qorvo will have no
liability to Zomedica under this Section 12.1 (Indemnification by Qorvo) to the
extent Zomedica is obligated to indemnify Qorvo for any such matter pursuant to
Section 12.2 (Indemnification by Zomedica) or Section 12.3 (Indemnification for
Infringement) of this Agreement. In no event shall Qorvo’s total liability under
this Section 12.1 (Indemnification by Qorvo) exceed [*].

 

12.2.      Indemnification by Zomedica. Zomedica agrees to defend, indemnify,
and hold Qorvo and its Affiliates and its and their respective officers,
directors, employees and agents (collectively, “Qorvo Indemnified Parties”)
harmless against any and all Third Party Claims against any Qorvo Indemnified
Party and will pay all Losses with respect to Third Party Claims, in each case
to the extent the Third Party Claim arises out of, or relates to (a) the breach
by Zomedica of any covenant, representation or warranty contained in this
Agreement, (b) any allegation that the development, manufacture, use, sale,
offering for sale, having made or importation of any Assay infringes,
misappropriates or otherwise violates the Intellectual Property of any Third
Party; or (c) any product liability or personal injury arising from or relating
to a Product sold by Zomedica (other than due to any defect or other failure of
an Instrument that does not conform to its applicable Specification and supplied
by Qorvo to Zomedica under this Agreement). Notwithstanding the foregoing,
Zomedica will have no liability to Qorvo under this Section 12.2
(Indemnification by Qorvo) to the extent Qorvo is obligated to indemnify
Zomedica for any such matter pursuant to Section 12.1 (Indemnification by Qorvo)
or Section 12.3 (Indemnification for Infringement) of this Agreement. In no
event shall Zomedica’s total liability under this Section 12.2 (Indemnification
by Zomedica) exceed [*].

 



-35-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



12.3.      Indemnification for Infringement. Subject to Section 5.6 (Ex-U.S.
Distribution), if a Third Party files a claim or brings an action against any
Zomedica Indemnified Party alleging that a Product, as delivered by Qorvo to
Zomedica, or the making, having made, use, sale, offering for sale or
importation thereof, infringes or misappropriates such Third Party’s
Intellectual Property Right, and if Qorvo is promptly advised of any such claim
or action by Zomedica, then Qorvo will assume and have sole control of the
defense of any such action or claim in accordance with Section 12.4
(Indemnification Procedure) and shall be responsible for any Losses with respect
to such action or claim based on such infringement or misappropriation. If at
any time use of a Product is enjoined or is discontinued because of such action,
Qorvo shall, at its sole option and expense, either procure for Zomedica the
right to continue using the Product, replace, or modify the Product so that it
becomes non-infringing (without materially decreasing the functionality,
sensitivity or efficacy of such Product) or issue Zomedica a credit for the
purchase price of the Product and accept its return. Qorvo will not have any
liability or obligation under this Section 12.3 (Indemnification for
Infringement) to the extent the infringement of a Third Party right is based in
any way upon (i) the use of the Product in combination with other components,
equipment or software not furnished by Qorvo; (ii) use of a Product in
practicing any process; (iii) any Product which has been modified or altered
after delivery to Zomedica; (iv) the manner in which the Product is used even if
Qorvo has been advised of such use; (v) Qorvo’s compliance with designs,
specifications or instructions that are specifically requested by Zomedica; (vi)
infringement, misappropriation, or other violation of a Third Party’s patent
rights in any country or jurisdiction outside of the U.S. in which Qorvo objects
to the distribution of Products as set forth under Section 5.6 (Ex-U.S.
Distribution); or (vii) Zomedica’s failure to obtain Third Party Assay IP Rights
in accordance with Section 5.3 (Third Party Intellectual Property). In no event
shall a Party’s total liability to the other Party under this Section 12.3
(Indemnification for Infringement) exceed [*]. If any suit or proceeding is
brought against Qorvo based on a claim that a portion of the Products
manufactured by or on behalf of Qorvo in compliance with designs,
specifications, or instructions that are specifically required by Zomedica
directly infringe any Third Party Intellectual Property, then indemnification
obligations for infringement set forth herein with respect to Qorvo shall apply
mutatis mutandis with respect to Zomedica to the extent related to such portion
of the Products. The foregoing states the sole and exclusive liability of the
Parties for infringement or misappropriation of a Third Party’s intellectual
property rights and is in lieu of all warranties, express, implied, or
statutory, in regard thereto. Other than as explicitly stated in this Agreement,
no license or right is granted by either Party to the other Party under any
patent, patent application, trademark, copyright, software, or trade secret.

 

12.4.      Indemnification Procedure. If either Party is seeking indemnification
under Section 12.1 (Indemnification by Qorvo), Section 12.2 (Indemnification by
Zomedica) or Section 12.3 (Indemnification for Infringement) (the “Indemnified
Party”), it will inform the other Party (the “Indemnifying Party”) of the Third
Party Claim giving rise to such indemnification obligations within 15 days after
receiving written notice of the Third Party Claim (it being understood and
agreed, however, that the failure or delay by an Indemnified Party to give such
notice of a Third Party Claim will not affect the Indemnifying Party’s
indemnification obligations hereunder except to the extent the Indemnifying
Party will have been actually and materially prejudiced as a result of such
failure or delay to give notice). The Indemnifying Party will have the right to
assume the defense of any such Third Party Claim for which it is obligated to
indemnify the Indemnified Party. The Indemnified Party will cooperate with the
Indemnifying Party and the Indemnifying Party’s insurer as the Indemnifying
Party may reasonably request, and at the Indemnifying Party’s cost and expense.
The Indemnified Party will have the right to participate, at its own expense and
with counsel of its choice, in the defense of any Third Party that has been
assumed by the Indemnifying Party. Neither Party will have the obligation to
indemnify the other Party in connection with any settlement made without the
Indemnifying Party’s written consent, which consent will not be unreasonably
withheld, conditioned, or delayed. The Indemnifying Party will not admit
liability of the Indemnified Party without the Indemnified Party’s prior written
consent, which consent will not be unreasonably withheld, conditioned, or
delayed. If the Parties cannot agree as to the application of Section 12.1
(Indemnification by Qorvo) or Section 12.2 (Indemnification by Zomedica) as to
any Third Party Claim, then the Parties may conduct separate defenses of such
Third Party Claims, with each Party retaining the right to claim indemnification
from the other Party in accordance with Section 12.1 (Indemnification by Qorvo)
or Section 12.2 (Indemnification by Zomedica), as applicable, upon resolution of
the underlying Third Party Claim.



 

-36-

 

 



12.5.      Limitation of Liability. NEITHER PARTY WILL BE LIABLE TO THE OTHER
PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
OF ANY KIND (INCLUDING ANY LOSS OF REVENUE, LOSS OF GOODWILL, LOSS OF BUSINESS
OPPORTUNITY, LOSS OF PROFITS OR LOSS OF DATA, IN EACH CASE, TO THE EXTENT
CONSTITUTING INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES),
IN ALL SUCH CASES ARISING IN ANY MANNER FROM THIS AGREEMENT OR THE PERFORMANCE
OR NONPERFORMANCE OF OBLIGATIONS HEREUNDER REGARDLESS OF THE FORESEEABILITY
THEREOF; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS WILL NOT APPLY TO ANY
RIGHTS, DAMAGES, OR REMEDIES A PARTY MAY HAVE RELATING TO (A) ANY UNAUTHORIZED
USE OF ITS INTELLECTUAL PROPERTY, (B) ANY VIOLATION OF AN OBLIGATION OF
CONFIDENTIALITY HEREUNDER, (C) ANY VIOLATION OF AN OBLIGATION OF EXCLUSIVITY
HEREUNDER, (D) EITHER PARTY’S OBLIGATION UNDER THIS AGREEMENT TO INDEMNIFY,
DEFEND AND HOLD HARMLESS THE OTHER PARTY FOR ANY THIRD PARTY CLAIM, OR (E) ANY
GROSS NEGLIGENCE, FRAUD, OR INTENTIONAL MISCONDUCT BY THE OTHER PARTY. EXCEPT
FOR damages or other liabilities arising out of or relating to a party's failure
to comply with its obligations under SECTION 5.5 (Exclusivity), SECTION 9
(INTELLECTUAL PROPERTY RIGHTS; LICENSES) OR SECTION 10 (CONFIDENTIALITY), AND
EXCEPT AS OTHERWISE PROVIDED IN sECTION 12.1 (iNDEMNIFICATION by qorvo), sECTION
12.2 (iNDEMNIFICATION by zomedica) and sECTION 12.3 (iNDEMNIFICATION FOR
INFRINGEMENT), IN NO EVENT WILL EITHER PARTY’S LIABILITY ARISING OUT OF OR
RELATED TO THIS AGREEMENT, WHETHER ARISING OUT OF OR RELATED TO BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EXCEED THE GREATER OF (I)
$15,000,000 OR (II) THE AGGREGATE AMOUNTS PAID OR PAYABLE TO QORVO FOR SUPPLY OF
PRODUCTS PURSUANT TO SECTION 7.8 (PRICING AND PAYMENT) IN THE 12 MONTH PERIOD
PRECEDING THE EVENT GIVING RISE TO THE CLAIM.

 

12.6.      Insurance. Each Party agrees to maintain during the Term and for five
(5) years thereafter, at its own expense, an adequate liability insurance or
self-insurance program (including product liability insurance) to protect
against potential liabilities and risk arising out of activities to be performed
under this Agreement, and any agreement related hereto, and upon such terms
(including coverages, deductible limits and self-insured retentions) as are
customary in the veterinary medicine industry for the activities to be conducted
by or on behalf of a Party under this Agreement. Each Party will be named as an
additional insured under such policies of the other Party, and each Party will
provide, at the other Party’s request, a certificate of insurance evidencing its
obligations hereunder. Each Party will provide the other Party with thirty (30)
days’ written notice of cancellation, modification or termination of such
insurance.

 



-37-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]





 

13.           TERM and termination

 

13.1.      Term. The initial term of this Agreement will commence on the
Effective Date and, unless earlier terminated pursuant to this Article 13 (Term
and Termination), will expire on the 10th anniversary of the Effective Date (the
“Initial Term”). Upon expiration of the Initial Term or any Renewal Term (as
defined below), the term of this Agreement shall automatically renew for
additional one (1) year periods (each, a “Renewal Term”), until (i) either Party
delivers written notice of such Party's intent not to renew this Agreement
provided no later than ninety (90) days prior to the end of the then-current
term; or (ii) this Agreement is terminated pursuant to this Article 13,
whichever occurs first. The Parties may additionally extend the term of this
Agreement by written agreement. The Initial Term and any Renewal Terms (each, as
may be terminated early pursuant to this Article 13) are referred to,
collectively, as the “Term.”

 

13.2.      Termination for Cause. Either Party may, without prejudice to any
other rights it may have, terminate this Agreement by providing written notice
to the other Party if the other Party breaches any of its representations,
warranties or obligations under this Agreement and fails to cure such breach
within [*] after receiving written notice thereof from the non-breaching Party,
provided that if the alleged breaching Party disputes in good faith the
existence or materiality of any such breach specified in the notice provided by
the other Party, and the alleged breaching Party provides notice of such dispute
within such 180 day cure period then such 180 day cure period will be tolled
during the pendency of such dispute and the Party alleging such breach will not
have the right to terminate this Agreement unless and until such dispute is
resolved.

 

13.3.      Termination for Insolvency. Either Party may terminate this Agreement
by written notice in the event that either Party: (a) is liquidated or
dissolved, (b) becomes insolvent, (c) suffers a receiver or trustee to be
appointed for it or any part of its property, (d) makes a general assignment for
the benefit of its creditors, (e) institutes any proceeding under any law
relating to bankruptcy or insolvency or the reorganization or relief of debtors,
or (f) has an involuntary proceeding filed against it under any law relating to
bankruptcy or insolvency or the reorganization or relief of debtors that remains
unopposed for a period of 30 days.

 

13.4.      Termination for Force Majeure. Either Party may terminate this
Agreement in accordance with Section 15.5 (Force Majeure).

 

13.5.      Additional Zomedica Termination Rights. If the [*] is not achieved on
or before [*], then the issue shall be referred to Qorvo’s Senior Director of
Strategy and Business Development and Zomedica’s Chief Executive Officer and
such Persons will discuss in good faith a plan directed towards achieving the
[*] within a reasonable timeframe. If the Parties have met (either
telephonically or in person) at least three times to discuss such plan in good
faith and no Party has unreasonably or in bad faith refused any such meeting on
or prior to [*], and if the Parties are unable to agree by [*] on a plan for
achieving the [*] within a reasonable timeframe, then Zomedica may terminate
this Agreement upon [*] prior written notice to Qorvo; provided, however, that
this Agreement will not terminate if Qorvo achieves the [*] within such [*]
period.

 



-38-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]





 

13.6.      Additional Qorvo Termination Rights. Upon the occurrence of an
Initial Payment Failure Event, this Agreement shall immediately terminate
pursuant to clause (i) of Section 6.1.3 (Failure to Pay).

 

14.           effects of expiration or termination

 

14.1.      Effect of Expiration or Termination. Upon any expiration or
termination of this Agreement, and subject to Section 14.2 (Last Time Buy),
Section 14.3 (Inventory Sell Off) and Section 14.4 (Survival), each Party’s
rights, licenses, and obligations hereunder will terminate, provided that
neither Party will be released from any obligation that accrued prior to the
effective date of such expiration or termination, and such expiration or
termination will not relieve a Party from obligations that are expressly
indicated to survive the expiration or termination of this Agreement. Within 20
days of the expiration or termination of this Agreement for any reason, each
Party will return to the other Party all materials provided to it by the other
Party hereunder, including all Confidential Information and all copies or
embodiments thereof in their possession, and will destroy or render unusable all
other Confidential Information and copies thereof which for any reason cannot be
delivered to the Party that disclosed the Confidential Information. In such
event, an authorized representative of the Party that received the Confidential
Information will certify in writing to the other Party that all Confidential
Information has been destroyed or delivered to the Party that originally
disclosed it.

 

14.2.      Last Time Buy. During the [*] immediately prior to the expiration of
this Agreement pursuant to Section 13.1 (Term) or, in the event that the Parties
agree to terminate this Agreement, within [*] after the effective date of such
termination, Zomedica may in its sole discretion, and subject to and in
accordance with Section 7.9 (Minimum Requirements), submit a single Purchase
Order for one or more Products. For the avoidance of doubt, while Zomedica must
submit a Purchase Order within the time frames set forth above, if agreed by
Zomedica and Qorvo the ordered Products may be shipped over a longer period of
time (including in staggered shipments) up to a maximum of [*] from the
effective date of expiration or termination of this Agreement. Subject to
Qorvo’s capacity constraints and availability or supply (as applicable), unless
otherwise agreed by the Parties, Qorvo will satisfy (or have satisfied) any such
Purchase Order that includes volumes of each Instrument and Cartridge and
delivery times, in each case, no more than the aggregate quantities set forth
[*] immediately prior to such Purchase Order.

 

14.3.      Inventory Sell Off. Upon termination or expiration of this Agreement
for any reason, (a) on a Cartridge-by-Cartridge basis, during the Cartridge
Inventory Sell Off Period, Zomedica will have the right to continue to
distribute, market, and promote sales of the Cartridges for the Assays on a
non-exclusive basis in accordance with the terms of this Agreement and, (b) on
an Instrument-by-Instrument basis, during the Instrument Inventory Sell Off
Period, Zomedica will have the right to continue to distribute, market, and
promote sales of the Instruments on a non-exclusive basis in accordance with the
terms of this Agreement, provided that, in each case ((a) and (b)), Qorvo will
no longer be obligated to provide the support services pursuant to Article 8
(Support) (provided, further, that, notwithstanding anything to the contrary,
with respect to any Instruments sold by or on behalf of Zomedica to a customer
prior to the effective date of such termination or expiration, Qorvo will
continue to provide such support services for the remainder of the Instrument
Warranty Periods that apply to such Instruments). During the Cartridge Inventory
Sell Off Period and the Instrument Inventory Sell Off Period, Zomedica will not
be subject to the Minimum Spending Requirements.



 

-39-

 

 

14.4.      Survival. All rights and obligations of the Parties that, by their
nature must survive the expiration or termination of this Agreement to give
effect to their intent will continue until fully performed, including without
limitation, the provisions of Article 1 (Definitions), Article 4 (Regulatory
Activities and Responsibilities), Section 5.2 (No Implied Licenses; Retained
Rights), Section 5.4.1 (Performance by Affiliates and Subcontractors), Section
5.5.2 (Zomedica Exclusivity), clause (i) of Section 6.1.3 (Failure to Pay),
Section 6.2 (Taxes and Withholding), Section 6.3 (Late Payments), Section 6.4
(Payments), Section 7.8.3 (Payment Terms), Section 7.10 (Recalls; Complaints;
Regulatory Actions), Section 9.1 (Background Intellectual Property), Section 9.2
(Developed Intellectual Property), Section 9.3 (Joint Intellectual Property),
Section 9.4 (Further Assurances), Section 9.7 (Notification of Third Party
Claims), Article 10 (Confidentiality), Section 11.3 (Supply Warranties), Section
11.4 (Cartridge Shelf Life), Section 12.1 (Indemnification by Qorvo), Section
12.2 (Indemnification by Zomedica), Section 12.3 (Indemnification for
Infringement), Section 12.4 (Indemnification Procedure), Section 12.5
(Limitation of Liability), Article 14 (Effects of Expiration or Termination) and
Article 15 (Miscellaneous).

 

15.           MISCELLANEOUS

 

15.1.      Notice. All notices and demands of any kind pursuant to this
Agreement which either Party may be required or desire to serve upon the other
will be in writing and will be delivered by personal service or by mail,
commercial overnight courier, telegram or telecopy, at the address or telecopy
number of the receiving Party set forth below (or at such different addresses as
may be designated by such Party by written notice to the other Party). All
notices or demands by mail or courier will be postage prepaid and will be deemed
given upon receipt. All notices or demands by telex or telecopy will be deemed
given upon dispatch.

 

If to Qorvo:

 

Qorvo Biotechnologies, LLC

c/o Qorvo, Inc.
7628 Thorndike Road
Greensboro, NC 27409
Attention: General Counsel
Facsimile: Separately Supplied
Email: Jeff.Howland@qorvo.com

 



-40-

 



 

with a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP
1900 University Avenue, 6th Floor
East Palo Alto, CA 94303
Attention: Paul Scrivano
Facsimile: (650) 566-4113 / (617) 951-7050
E-mail: Paul.Scrivano@ropesgray.com

 

If to Zomedica:

 

Zomedica Pharmaceuticals Corp.
100 Phoenix Drive, Suite 190
Ann Arbor, MI 48108
Attention: Gerald A. Solensky, Jr.
Facsimile: Separately Supplied
E-mail: jsolensky@zomedica.com

 

with a copy (which shall not constitute notice) to:

 

Lowenstein Sandler LLP
1251 Avenue of the Americas, 18th Floor

New York, NY 10020
Attention: Jack Hogoboom

Facsimile: (973) 597-2383
E-mail: jhogoboom@lowenstein.com

 

15.2.      Assignment. Neither Party may assign or transfer this Agreement or
any rights or obligations under this Agreement, whether voluntary, by operation
of law or otherwise without the prior written consent of the other Party, such
consent not to be unreasonably withheld or delayed; provided, however, that no
consent will be required for any assignment to an Affiliate or in connection
with any merger, acquisition, or the sale of all or substantially all of the
stock or assets of a Party or its line of business to which this Agreement
relates to a party that agrees in writing to be bound by the terms of this
Agreement. If Zomedica assigns or transfers this Agreement or any rights or
obligations under this Agreement to a Qorvo Competitor without obtaining Qorvo’s
consent to such assignment or transfer, then (a) if such assignment or transfer
is in connection with any merger or the sale of all or substantially all of the
assets of Zomedica (a “Zomedica Sale”), then Zomedica will implement reasonable
procedures to ensure that any Confidential Information of Qorvo is not used by
Zomedica’s acquirer for purposes not permitted under this Agreement and (b) if
such assignment or transfer is not in connection with a Zomedica Sale, then
Qorvo may terminate this Agreement immediately upon written notice to Zomedica.
Any purported assignment in violation of this Section 15.2 (Assignment) will be
null, void, and of no legal effect.

 

15.3.      Independent Contractors; No Implied Duties. In making and performing
this Agreement, the Parties act and will act at all times as independent
contractors. Nothing in this Agreement will be construed to create a
partnership, joint venture or agency relationship between the Parties, and at no
time will either Party make any commitments or incur any charges or expenses or
be responsible for payment of salary, including any applicable withholding of
income taxes and social security, worker’s compensation, disability benefits and
the like, for or in the name of the other Party. Neither Party will have any
fiduciary duty to the other Party as a result of the relationship contemplated
in this Agreement.

 



-41-

 

 

15.4.      Governing Law; Jurisdiction; Venue. This Agreement and the
performance hereunder will be governed by, and construed in accordance with, the
laws of the State of New York without regard to the conflict of laws provisions
thereof. Each Party hereby irrevocably submits to the exclusive jurisdiction of
the state courts of the State of New York located in New York County, New York,
and the United States District Court for the Southern District of New York for
the purpose of any claim, controversy, action, cause of action, suit, or
litigation (“Action”) between the Parties arising in whole or in part under or
in connection with this Agreement. Each Party hereby waives and agrees not to
assert in any such Action any claim that is not subject personally to
jurisdiction in the above-named courts or that any such Action brought in one of
the above-named courts should be dismissed on grounds of forum non-conveniens or
should be transferred or removed from any of the above-named courts. Each Party
agrees not to commence any Action other than before the above-named courts,
other than for the sole purpose of enforcing an order or judgment issued by one
of the above-named courts. Each Party agrees that for any Action between the
Parties arising in whole or in part under or in connection with this Agreement,
such Party will bring such Action only in New York City, New York. Each Party
waives and will not assert any claim that venue should not properly lie in any
location other than New York County, New York.

 

15.5.      Force Majeure. Neither Party will be held liable to the other Party
nor be deemed to have defaulted under or breached this Agreement for failure or
delay in performance of its obligations under this Agreement to the extent that
such performance is caused by or results from causes beyond reasonable control
of the affected Party and the nonperforming Party promptly provides notice of
the prevention to the other Party. Such excuse will be continued so long as the
condition constituting force majeure continues and the nonperforming Party makes
reasonable efforts to remove the condition. For purposes of this Agreement,
force majeure will include conditions beyond the control of the Parties,
including an act of God, war (whether war be declared or not), civil commotion,
terrorist act, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe. Notwithstanding the foregoing, a
Party will not be excused from making payments owed hereunder because of a force
majeure affecting such Party (but a Party will be excused from making payments
to the extent the other Party fails to perform under this Agreement due to a
force majeure affecting such other Party). In the event that a Party is
prevented from performing under this Agreement due to force majeure for a period
of 9 months or more, the other Party may terminate this Agreement without
penalty upon written notice to the Party affected by such force majeure.

 

15.6.      Equitable Relief. Notwithstanding anything to the contrary set forth
in this Agreement, the Parties each stipulate and agree that (a) the other
Party’s Confidential Information includes highly sensitive trade secret
information, (b) a breach of Article 10 (Confidentiality) by a Party with
respect to such information may cause irrevocable harm for which monetary
damages would not provide a sufficient remedy, and (c) in such case of a breach
of Article 10 (Confidentiality), the non-breaching Party will be entitled to
seek equitable relief (including temporary or permanent restraining orders,
specific performance or other injunctive relief) from any court of competent
jurisdiction. In addition, and notwithstanding anything to the contrary set
forth in this Agreement, in the event of any other actual or threatened breach
hereunder, the aggrieved Party may seek equitable relief (including temporary or
permanent restraining orders, specific performance or other injunctive relief)
from any court of competent jurisdiction.

 



-42-

 

 

15.7.      Remedies. All remedies available to a Party hereunder are cumulative,
and may, to the extent permitted by Applicable Law and not expressly excluded
hereunder, be exercised concurrently or separately. The exercise by a Party of
any one remedy will not be deemed to be an election of such remedy or to
preclude the exercise of any other remedy.

 

15.8.      Amendment and Waiver. No failure or delay on the part of any Party in
exercising any right, power or remedy hereunder will operate as a waiver
thereof, nor will any single or partial exercise of any such right, power or
remedy preclude any other of further exercise thereof or the exercise of any
other right, power or remedy. Any amendment, supplement or modification of or to
any provision of this Agreement or any Schedule and any waiver of any provision
of this Agreement will be effective (a) only if it is made or given in writing
and signed by all Parties and (b) only in the specific instance and for the
specific purpose for which made or given.

 

15.9.      Compliance with Law. Each Party covenants to the other Party that it
will comply with all Applicable Law in exercising its rights and in carrying out
its duties and obligations set forth in this Agreement.

 

15.10.   Further Assurances. Each Party will take those actions reasonably
requested of it and will provide any additional assurance reasonably necessary,
to accomplish the terms of this Agreement.

 

15.11.   Disclosure of Terms of Agreement. Except as permitted under Section
10.3 (Permissive Disclosure), neither Party will make public any of the terms of
this Agreement that constitute Confidential Information except as mutually
agreed with the other Party.

 

15.12.   Construction. Except where the context expressly requires otherwise,
(a) the use of any gender herein will be deemed to encompass references to
either or both genders, and the use of the singular will be deemed to include
the plural (and vice versa), (b) the words “include,” “includes,” and
“including” will be deemed to be followed by the phrase “without limitation,”
(c) the word “will” will be construed to have the same meaning and effect as the
word “shall,” (d) any definition of or reference to any agreement, instrument,
or other document herein will be construed as referring to such agreement,
instrument, or other document as from time to time amended, supplemented, or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (e) any reference herein to any person will
be construed to include the person’s successors and assigns, (f) the words
“herein,” “hereof,” and “hereunder” and words of similar import, will each be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Schedules, or
Exhibits will be construed to refer to Articles, Sections, Schedules, or
Exhibits of this Agreement, and references to this Agreement include all
Schedules hereto, (h) the word “notice” means notice in writing (whether or not
specifically stated) and will include notices, consents, approvals and other
written communications contemplated under this Agreement, (i) provisions that
require that a Party, the Parties or any committee hereunder “agree,” “consent,”
“approve,” or the like will require that such agreement, consent, or approval be
specific and in writing, whether by written agreement, letter, approved minutes,
or otherwise (but excluding e-mail and instant messaging), (j) references to any
specific law, rule or regulation, or section or other division thereof, will be
deemed to include the then-current amendments thereto or any replacement or
successor law, rule or regulation thereof, and (k) the term “or” will be
interpreted in the inclusive sense commonly associated with the term “and/or.”

 



-43-

 



 

15.13.   Interpretation. The Parties acknowledge and agree that: (a) each Party
and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party will not
be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement will be construed fairly as to each Party and not
in a favor of or against either Party, regardless of which Party was generally
responsible for the preparation of this Agreement.

 

15.14.   Severability. If any of the provisions of this Agreement will be held
by a court or other tribunal of competent jurisdiction to be invalid or
unenforceable, then the remaining provisions of this Agreement will remain in
full force and effect. The Parties will then endeavor to replace such invalid or
unenforceable provision with a valid, enforceable clause that is closest to the
contents of such invalid or unenforceable provision.

 

15.15.   Entire Agreement. This Agreement, including the Schedules attached
hereto and any statement of work added in the future, constitutes the entire
agreement between the Parties with respect to its subject matter and supersedes
all prior agreements, understandings, commitments, negotiations, and discussions
with respect thereto, whether oral or written. In particular, and without
limitation, this Agreement supersedes and replaces the NDA and any and all term
sheets relating to the transactions contemplated by this Agreement and exchanged
between the Parties prior to the Effective Date.

 

15.16.   Counterparts. This Agreement may be executed in any number of
counterparts, and execution by each of the Parties of any one of such
counterparts will constitute due execution of this Agreement. Each such
counterpart hereof will be deemed to be an original instrument and all such
counterparts together will constitute but one agreement. Signatures may be
exchanged by scanned PDF, which will have the same effectiveness as original
signatures.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

 

 

 

-44-

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Development and Supply
Agreement to be executed by their duly authorized representatives as of the
Effective Date.

 

 



Qorvo Biotechnologies, LLC   Zomedica Pharmaceuticals Corp.            
Signature:      Signature:    Name:     Name:   Title:     Title:  

 

 

 

 

 

 

 

 

 



Signature Page to Development and Supply Agreement





 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



 

SCHEDULE 1.21

Form of Cartridge Statement of Work

 

[*]

 

 

 

 

 

 

 

 

 

 

 

-46-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



 

SCHEDULE 1.21-1

Cartridge Statement of Work #1

 

[*]

 

 

 

 

 

 

 

 

 

-47-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



 

SCHEDULE 1.21-2

Cartridge Statement of Work #2

 

[*]

 

 

 

 

 

 

 

 

 

 

 

-48-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



 

SCHEDULE 1.21-3

Cartridge Statement of Work #3

 

[*]

 

 

 

 

 

 

 

 

 

 

-49-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



 

SCHEDULE 1.21-4

Cartridge Statement of Work #4

 

[*]

 

 

 

 

 

 

 

 

 

 

 

-50-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



 

SCHEDULE 1.21-5

Cartridge Statement of Work #5

 

[*]

 

 

 

 

 

 

 

 

 

 

 

-51-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



 

SCHEDULE 1.54

Instrument Statement of Work

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

-52-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



 

SCHEDULE 3.3.1
Initial Assay Candidates

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

-53-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



 

SCHEDULE 7.8

Prices

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

-54-

 

 



[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 



 

SCHEDULE 8.1

Support Services

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-55-

 



